Exhibit 10.1

 

Execution Copy

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of May 19, 2017,
is entered into by and among Nxt-ID, Inc., a Delaware corporation (“Purchaser”
or “Parent”), Fit Merger Sub, Inc. a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), Fit Pay, Inc., a Delaware corporation (the
“Company”), and Michael Orlando (“Orlando”), Giesecke & Devrient Mobile Security
America, Inc. (“G&D”), the other stockholders of the Company (“Other Holders”)
and Michael Orlando as the “Shareholder Representative” representing the Other
Holders (each of Orlando, G&D and the Shareholder Representative, a “Seller” and
collectively the “Sellers”) as the sole shareholders of the Company.

 

WHEREAS, the respective Boards of Directors or Managers, as applicable, of
Parent, Merger Sub, and the Company have determined that it is in the best
interest of each company and their respective stockholders and members, as
applicable, to consummate the merger transaction provided for herein in which
the Company would merge with and into Merger Sub, with Merger Sub surviving the
Merger, upon the terms and subject to the conditions set forth herein (the
“Merger”);

 

WHEREAS, the respective Boards of Directors or Managers, as applicable, of
Parent, Merger Sub, and the Company have approved this Agreement, the Merger,
and the other transactions contemplated by this Agreement, upon the terms and
subject to the conditions set forth in this Agreement in accordance with the
General Corporation Law of the State of Delaware (the “DGCL”), and their
respective charter documents;

 

WHEREAS, each of Parent, Merger Sub, and the Company desires to make certain
representations, warranties, covenants and agreements in connection with the
Merger and the other transactions contemplated by this Agreement and also to
prescribe various conditions to the consummation thereof; and

 

WHEREAS, it is intended that for United States federal income tax purposes, (a)
the Merger shall qualify as a “reorganization” within the meaning of Section
368(a) of the Code, and (b) this Agreement shall constitute a plan of
reorganization within the meaning of Treasury Regulations Section 1.368-2(g).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1       Definitions. The following terms shall have the following meanings for
the purposes of this Agreement:

 

“Act” means the Securities Act of 1933, as amended.

  

“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, owns or controls, is under common ownership or control
with, or is owned or controlled by, such specified Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by,” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Agreement” means this Agreement and Plan of Merger, including all exhibits and
schedules hereto, as it may be amended from time to time.

 



 

 

 

“Balance Sheet” means the consolidated balance sheet of the Company, dated April
30, 2017, a copy of which is set forth in Schedule 1.1.

 

“Balance Sheet Date” means April 30, 2017.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

  

“Business” means the business of the Company, and shall be deemed to include any
of the following incidents of such business: income, cash flow, operations,
condition (financial or other), assets/properties, anticipated revenues/income,
prospects, Liabilities and personnel/management.

 

“Business Confidential Information” means all information, knowledge or data
related to the operation of the Business or the Company that is not in the
public domain or otherwise publicly available, other than as a result of any
action or inaction by a Seller, or that has been treated as confidential by the
Company.

 

“Business Day” means any day other than (a) any Saturday or Sunday or (b) any
other day on which banks located in New York, New York are required or permitted
to be closed.

 

“Certificates” shall mean stock certificates that, immediately prior to the
Effective Time, represented Shares converted into Merger Consideration pursuant
to Section 2.3 (including any Shares referred to in the last sentence of Section
2.11).

 

“Closing” has the meaning set forth in Section 2.2.

  

“Closing Date” has the meaning set forth in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Share” means the shares of common stock, par value $0.0001 per share, of
the Company.

 

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Company Charter Documents” means the Company’s Certificate of Incorporation, as
amended to the date hereof, and the Company’s Bylaws, as amended to the date
hereof.

 

“Company Plans” has the meaning set forth in Section 3.14(a).

 

“Company IP Rights” has the meaning set forth in Section 3.10(b).

 

“Company Registered IP” has the meaning set forth in Section 3.10(a).

 

“Company Technology” means software and licenses sufficient to enable secure
contactless payments at NFC-capable point of sale terminals, tokenization and
authentication services, and backend services for digital wallet creation and
management.

 

“Company Unpaid Transaction Expenses” means the expenses incurred by the Company
in connection with this Agreement and the transactions contemplated hereby that
remain unpaid as of the Closing.

 

“Consolidated Omnibus Budget Reconciliation Act” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

  

“Contract” means any contract, lease, commitment, understanding, task order,
sales order, purchase order, delivery order, teaming agreement, joint venture
agreement, other agreement, indenture, mortgage, note, bond, right, warrant,
instrument, plan, permit or license, whether written or oral, which is intended
or purports to be binding and enforceable.

 



2 

 

 

“De Minimis Claim” has the meaning set forth in Section 11.3(a).

 

“Debt” means, on a consolidated basis, any and all (a) obligations for borrowed
money, whether current or unfunded, secured or unsecured (including any accrued
but unpaid interest thereon and any premiums, penalties, termination fees,
expenses or breakage costs due upon prepayment of such indebtedness or payable
as a result of the consummation of the transactions contemplated hereby) and
whether or not evidenced by notes, bonds, debentures, mortgages or other debt
instruments, debt securities or other similar instruments, (b) obligations to
reimburse any Person for amounts drawn upon or funded under a letter of credit
or similar arrangement, but which have not been repaid, (c) obligations arising
out of overdrafts, acceptance credit or similar facilities, (d) guarantees of
obligations of a type described in clauses (a) - (c) and inclusive of the items
set forth in Section 6.11.

 

“Determination Letter” has the meaning set forth in Section 3.14(b).

 

“Determined Losses” has the meaning set forth in Section 11.6.

 

“Earnout Payment” has the meaning set forth in Section 2.3(b).

 

“Earnout Period” means the 16-quarter period commencing on October 1, 2017, and
ending on September 30, 2021.

   

“Effective Time” means the time at which the Certificate of Merger is filed with
the Secretary of State of Delaware.

 

“Equipment” means machinery, equipment, tools, furniture, office equipment,
computer hardware, supplies, materials, vehicles and other items of tangible
personal property accounted for as equipment.

 

“Equity Recipients” has the meaning set forth in Section 4.3.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Final Gross Revenue Statement” has the meaning set forth in Section
2.3(b)(ii)(B).

 

“Financial Statements” means, collectively, (a) the Company’s consolidated
unaudited balance sheet at December 31, 2016 and the Company’s consolidated
unaudited statements of income and cash flows for the 12-month period ended
December 31, 2016, and (b) the Balance Sheet and the Company’s consolidated
unaudited statements of income and cash flows for the 3-month period ended March
31, 2017.

 

“Foreign Benefit Plan” has the meaning sent forth in Section 3.14(g).

 

“Fundamental Representations” has the meaning set forth in Section 11.1.

 

“G&D” has the meaning set forth in the introductory paragraph of this Agreement.

 

“GAAP” means United States generally accepted accounting principles.

 

“Government Bid” means a bid, tender or proposal which, if accepted, would
result in a Government Contract.

 

“Government Contract” means any Contract between the Company and any
Governmental Authority, as well as any subcontract or other arrangement by which
(i) such company has agreed to provide goods or services to a prime contractor,
to the Governmental Authority, or to a higher-tier subcontractor or (ii) a
subcontractor or vendor has agreed to provide goods or services to a company,
where, in either event, such goods or services ultimately will benefit or be
used by a Governmental Authority.

 



3 

 

 

“Governmental Authority” means the government of the United States or any
foreign country, any state or political subdivision thereof, or any entity, body
or authority exercising executive, legislative, judicial, regulatory,
administrative or other governmental functions or any court, department,
commission, board, agency, instrumentality or administrative body of any of the
foregoing.

 

“Gross Revenue” means all revenue derived from Company Technology and prior to
any deductions in respect of gross margin and sales, general, and administrative
expenses as those terms are generally defined according to GAAP, including (i)
all revenue calculated in a manner consistent with current Company pricing
methodology for all existing and future agreements, and (ii) all gross revenue
derived from Purchaser’s use of the Company’s technology and calculated as the
number of devices shipped with Company Technology multiplied by $3.00. For the
avoidance of doubt, Gross Revenue shall include any revenue derived from any use
by the Purchaser and its Affiliates (including the Company) of the Company
Technology.

 

“Gross Revenue Statement” has the meaning set forth in Section 2.3(b)(ii)(A).

 

“Indemnification Payment” has the meaning set forth in Section 11.9.

 

“Indemnitee” has the meaning set forth in Section 11.2.

 

“Indemnitor” has the meaning set forth in Section 11.2.

   

“Intellectual Property” means, throughout the world, all trade names, trade
dress, corporate names and logos, trademarks, service marks, patents,
copyrights, industrial designs, Internet domain names, IP Addresses (and any
registrations with any Governmental Authority of, and applications for
registration pending with respect to, any of the foregoing), works of
authorship, trade secrets, proprietary information, mask works, technology,
inventions, processes, designs, know-how, computer software and data, databases
and data collections, formulas, goodwill, any licenses related to any of the
foregoing, and all other intangible intellectual property assets, including all
rights to sue and recover for past and future infringement or misappropriation
thereof and to receive all income, royalties, damages and payments for past and
future infringements thereof and all other intangible intellectual property
assets and similar or equivalent rights to any of the foregoing anywhere in the
world.

 

“IT Systems” has the meaning set forth in Section 3.10(g).

 

“Law” means any constitution or provision thereof, law, statute, regulation,
ordinance, rule, order, decree, judgment, consent decree, settlement agreement
or governmental requirement enacted by, promulgated by, entered into by, agreed
to or imposed by any Governmental Authority.

 

“Leased Real Property” means all real property leased by the Company.

 

“Legal Fees” has the meaning set forth in Section 6.12.

 

“Liability” means any liability, debt or obligation (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, whether due or to become due,
and whether or not required to be reported under GAAP).

 

“Lien” means any mortgage, lien, charge, restriction, pledge, security interest,
option, claim, easement, encroachment or encumbrance.

 

“Loss” or “Losses” means all Liabilities, losses, costs, claims, damages, lost
profits, lost revenues, diminution in value, penalties and expenses (including
reasonable attorneys’ and accountants’ fees and expenses and reasonable
investigation and litigation costs incurred in relation to the matter or in
enforcing such matter), whether or not special, non-compensatory, consequential,
indirect, incidental, statutory or punitive.

 



4 

 

 

“Material” for the purposes of determining whether an item needs to be disclosed
herein shall mean any item, contract, or liability that has a value or effect on
the Business of $10,000 or more.

 

“Material Adverse Change” or “Material Adverse Effect” means any change, event,
development or effect that has a materially adverse effect on or in the
business, operations, assets, Liabilities, results of operations, cash flows,
prospects or condition (financial or otherwise) of the Company; provided,
however, that Material Adverse Change or Material Adverse Effect shall not
include any adverse change, event, development, or effect to the extent arising
from or relating to: (a) general business or economic conditions, including such
conditions related to the Business (provided the impact on the Company or the
Business is not disproportionate to the impact on similar companies in the same
industry); (b) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States; (c) financial,
banking, or securities markets (including any disruption thereof and any decline
in the price of any security or any market index); (d) changes in Laws; or (e)
the taking of any action required by this Agreement.

 

“Material Contracts” means all of the Contracts listed or described, or required
by Section 3.11 to be listed or described, in Section 3.11 of the Schedule of
Exceptions.

 

“Merger” has the meaning set forth in the Recitals.

 

“Merger Consideration” means the Common Stock Payment, the Preferred Stock
Payment and the Debt Payment.

  

 “National Labor Relations Act” means National Labor Relations Act of 1935, as
amended.

 

“Neutral Accountant” means Anton Chia, or in the event that circumstances create
an actual conflict of interest that would impair such Person’s ability to
impartially determine any issue presented to it pursuant to this Agreement or if
such Person is otherwise unwilling or unable to provide such services, a
nationally-recognized certified public accounting firm mutually agreed upon by
Purchaser and the Sellers. If (1) circumstances create an actual conflict of
interest that would impair Anton Chia’s ability to impartially determine any
issue presented to it pursuant to this Agreement or if Anton Chia is otherwise
unwilling or unable to provide such services and (2) Purchaser and the Sellers
cannot agree on a nationally recognized certified public accounting firm to
serve as the Neutral Accountant within ten (10) days after either party notifies
the other of its intent to submit such dispute to the Neutral Accountant, then
the Neutral Accountant shall be selected by JAMS.

 

“Note Payments” has the meaning set forth in Section 6.13.

 

“Notice of Claim” has the meaning set forth in Section 11.4.

 

“Notice of Objection” has the meaning set forth in Section 11.4.

 

“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ.

 

“Orlando” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Other Holders” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Permits” means any license, permit, franchise, certificate of authority, or
order required to be issued by any Governmental Authority.

 



5 

 

 

“Permitted Liens” means (a) Liens created by Law for current taxes, assessments
or similar charges not yet due and payable and (b) Liens on Equipment securing
leases or purchase money indebtedness or financing of such Equipment.

 

“Person” means any individual or any corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association,
Governmental Authority or other entity.

 

“Pre-Closing Taxes” means (i) any Taxes of the Company or any of their
Affiliates with respect to any Pre-Closing Tax Period, and (ii) any Taxes for
which the Company is held liable under Treasury Regulations Section 1.1502-6 (or
any corresponding or similar provision of state, local or foreign Tax law) by
reason of such entity being included in any consolidated, affiliated, combined
or unitary group in any Pre-Closing Tax Period.

 

“Pre-Closing Tax Period” means any taxable period ending on or prior to the
Closing Date.

 

“Preferred Shares” shall mean the shares of preferred stock, par value $0.01 per
share, of the Company.

 

“Pro Rata Share” means, with respect to a Seller, the number of Shares being
sold pursuant to this Agreement by such Seller divided by the total number of
Shares.

 

“Public Software” has the meaning set forth in Section 3.10(h).

 

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Purchaser Common Stock” means shares of Purchaser’s common stock, par value
$0.0001 per share.

 

“Purchaser Share Value” shall mean the average closing sales prices per share of
the Purchaser Common Stock on the Nasdaq Global Market during the period of five
(5) consecutive trading days ending one trading day prior to the Closing Date.

 

“Receivables” means accounts receivable, notes receivables and other receivables
of the Company arising from the operation of the Business.

 

“Release” means the form of Release Agreement attached hereto as Exhibit C.

 

“Resolved Amount” has the meaning set forth in Section 11.4.

 

“Schedule of Exceptions” has the meaning set forth in Article III.

 

“SEC” means the U.S. Securities and Exchange Commission, or any successor
Governmental Authority.

  

“Seller” and “Sellers” have the meaning set forth in the introductory paragraph
of this Agreement.

 

“Sellers’ knowledge” or “to the knowledge of the Sellers” or variants thereof
mean with respect to any matter in question that Orlando, or any officer or
director of the Company has present actual knowledge of such matter or would
have knowledge of such matter after reasonable inquiry and investigation of
their direct reports.

 

“Series C Preferred Stock” means the Series C non-convertible, voting preferred
stock of Purchaser.

 

“Shareholder Representative” shall mean Michael Orlando acting in his capacity
as the appointed agent and attorney in fact of the Other Holders to take the
actions set forth herein. All such actions shall be deemed to be facts
ascertainable outside this Agreement and shall be binding on all of the Other
Holders of the Company.

 

“Shares” means all of the issued and outstanding shares of stock of the Company.

 

6 

 

 

“Supplement” has the meaning set forth in Section 6.2.

 

“Surviving Entity” has the meaning set forth in Section 2.1.

 

“Tax Return” means any report, return or other information required to be and
actually supplied to a Governmental Authority in connection with any Taxes.

 

“Taxes” means all taxes, and all other charges, fees, duties (including customs
duties), levies or other assessments in the nature of a tax, including income,
gross receipts, net proceeds, ad valorem, turnover, real and personal property
(tangible and intangible), sales, use, franchise, excise, value added, stamp,
leasing, lease, user, transfer, fuel, excess profits, occupational, interest
equalization, windfall profits, severance, license, payroll, environmental,
capital stock, disability, employee’s income withholding, other withholding,
unemployment and Social Security taxes, which are imposed by any Governmental
Authority, and such term shall include any interest, penalties or additions to
tax attributable thereto.

 

“Termination Date” has the meaning set forth in Section 10.1(f).

 

“Threshold Amount” has the meaning set forth in Section 11.3(a).

 

“Transaction Documents” means this Agreement and the Releases.

  

“Treasury Regulations” means the Treasury Regulations promulgated under the Code
by the U.S. Treasury Department.

  

“Total Consideration” means the Merger Consideration and the Earnout Payment.

 

 “WARN Act” has the meaning set forth in Section 3.15.

 

“WilmerHale” has the meaning set forth in Section 6.12.

 

ARTICLE II

 

SALE AND PURCHASE OF SHARES

 

2.1       The Merger. Upon the terms and subject to the conditions set forth in
this Agreement, and in accordance with the DGCL, the Company shall be merged
with and into Merger Sub at the Effective Time of the Merger. Also at the
Effective Time, the separate corporate existence of the Company shall cease, and
Merger Sub shall continue as the surviving entity (the “Surviving Entity”). The
Merger shall have the effects set forth in Section 259 of the Delaware General
Corporation Law.

 

2.2       Closing.

 

(a)       Upon the terms and subject to the conditions set forth herein and
unless this Agreement has been terminated pursuant to its terms, the closing of
the Merger (the “Closing”) shall take place at the offices of Robinson Brog at
875 Third Avenue, New York, NY 10022 on the second business day after the
satisfaction or waiver of the conditions in Article VIII and Article IX (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or, to the extent permitted hereunder, waiver of
any such conditions) or at such other time, date or location as the parties
hereto agree. The date on which the Closing actually occurs and the transactions
contemplated hereby become effective is hereinafter referred to as the “Closing
Date.”

 

(b)       At the Closing:

 

(i)       the Company shall deliver to Purchaser and Merger Sub the various
certificates, instruments and documents referred to in Section 8.5;

 



7 

 

 

(ii)       Purchaser and Merger Sub shall deliver to the Company the various
certificates, instruments and documents referred to in Section 9.4;

 

(iii)       the Surviving Entity shall file with the Secretary of State of the
State of Delaware the Certificate of Merger in accordance with Section 2.4;

 

(iv)       Purchaser shall deliver to the holders of the Certificates,
certificates evidencing the Merger Consideration in accordance with Section
2.3(c);

 

2.3       Effect on Capital Stock; Earnout; Payment of Merger Consideration.

 

(a)       Conversion of Shares. At the Effective Time, by virtue of the Merger
and without any action on the part of any party or the holder of any of the
following securities:

 

(i)       The Common Shares and a portion of the Preferred Shares held by G&D
issued and outstanding immediately prior to the Effective Time (other than
Dissenting Shares and Common Shares held in the Company’s treasury) shall be
converted into and represent the right to receive shares of common stock of the
Parent equal to 19.96% of the outstanding shares of Parent on the trading day
prior to the Closing as set forth in accordance with the Schedule 2.3(a)(i)
(such Schedule 2.3(a)(i) to be updated by the parties on the trading day
immediately prior to the Closing) (the “Common Stock Payment”).

 

(ii)       The remaining Preferred Shares issued and outstanding immediately
prior to the Effective Time and held by G&D (other than Dissenting Shares and
Preferred Shares held in the Company’s Treasury) shall be converted into and
represent the right to receive 2,000 shares of Series C Preferred Stock, stated
value $1,000 per share (the “Preferred Stock Payment”).

 

(b)        Earnout.

 

(i)       During the Earnout Period, the Sellers shall be entitled to receive an
Earnout Payment equal to 12.5% of the Gross Revenue (the “Earnout Payment”).

 

(ii)       Review and Dispute Procedures.

 

(A)       For each quarter during the Earnout Period, within five (5) days after
the filing of the Purchaser’ quarterly report on Form 10-Q with the SEC,
Purchaser shall prepare and deliver to the Sellers its good faith calculation of
Gross Revenue for such quarter (the “Gross Revenue Statement”).

 

(B)       On the tenth (10th) day following Purchaser’s delivery of the Gross
Revenue Statement to the Sellers, the Gross Revenue Statement shall be deemed to
be the “Final Gross Revenue Statement” (and shall, for purposes of this
Agreement, be deemed to be final and binding on the parties, including with
respect to the calculation of the Gross Revenue thereon) unless, prior to such
date, the Sellers shall have delivered to Purchaser a notice describing in
reasonable detail its objections to the Gross Revenue Statement (including such
reasonable detail (to the extent then known to the Sellers) regarding the items
in dispute and a statement of the amount of each adjustment that the Sellers
believe should be made to the Gross Revenue Statement). Any items in the Gross
Revenue Statement that are not objected to in the Sellers’ notice shall be
deemed to be final and binding on the parties. Purchaser and the Sellers shall
each use reasonable best efforts to resolve any objections and any such
resolution shall be final and binding on all parties. Any disputes on any Gross
Revenue Statement shall be addressed after the close of the fiscal year and the
outside independent auditors have reviewed the Purchaser’s financial statements
and any adjustments have been made that may impact the calculation of the Gross
Revenue.

 



8 

 

 

(C)       If Purchaser and the Sellers do not resolve all of the Sellers’
objections within ten (10) days after the filing of the Purchaser’s annual
report on Form 10-K with the SEC containing Purchaser’s audited financial
statements, then either Purchaser or the Sellers may, within ten (10) days after
such date, submit the unresolved objections to a Neutral Accountant. Purchaser
and the Sellers shall direct the Neutral Accountant to, within twenty (20) days
following such submission, resolve such unresolved objections and such
resolution shall be final and binding on all parties. The Gross Revenue
Statement provided by the Neutral Accountant pursuant to this Section
2.3(b)(ii)(C) (including the calculation of the Gross Revenue thereon) shall be
deemed to be the “Final Gross Revenue Statement” and shall, for purposes of this
Agreement, be deemed to be final and binding on the parties. If neither
Purchaser nor the Sellers submits such unresolved objections to the Neutral
Accountant during the ten (10) Business Day period, the Gross Revenue Statement
prepared by Purchaser shall be the “Final Gross Revenue Statement” and shall,
for purposes of this Agreement, be deemed to be final and binding on the
parties, including with respect to the calculation of the Gross Revenue therein.

 

(D)       Within five (5) days after the calculation of the Gross Revenue
becomes final and binding on the Parties pursuant to this Section 2.3, Purchaser
shall pay the applicable Earnout Payment to the Sellers in accordance with the
wire instructions delivered by the Sellers to Purchaser.

 

(iii)       Operating Procedures of the Company.

 

(A)       Generally. Purchaser and the Sellers recognize that decisions made in
the management of the Business by Purchaser after the Closing may affect the
Earnout Payment. Each Seller acknowledges and agrees that after the Closing,
Purchaser will manage the Business with a view to maximizing the long-term value
of Purchaser taken as a whole with its subsidiaries as determined by Purchaser
and not to maximize the Earnout Payment during the Earnout Period. Neither
Purchaser nor any of its officers, employees, directors or shareholders or other
Affiliates will owe any duty to any Seller or any Affiliate of any Seller to
manage Purchaser (including its subsidiaries), the Company or the Business in
such a way as to maximize the Earnout Payment. Notwithstanding the foregoing,
during the Earnout Period, (a) Purchaser shall manage the ongoing business in
good faith and shall not intentionally take any action or fail to take any
action primarily for the purpose of reducing or eliminating the Earnout Payment,
(b) the Company shall operate the Business independently from Purchaser’s other
businesses and subsidiaries and (c) subject to the principles in the other
sentences of this Section 2.3(b)(iii) and Purchaser’s right to manage the
Company and the Business accordingly, Purchaser shall use its good faith efforts
to manage the Company and the Business substantially in the same manner as they
were managed prior to the Closing (and, to the extent any Seller is then an
officer of the Company, permit such Seller(s) to do the same. Without limiting
the generality of the foregoing provisions of this Section 2.3(b)(iii), the
parties agree that Purchaser’s consideration of and decisions made in light of
normal business consideration factors, such as profit margins, costs of
marketing and sales activities, commercial feasibility, market and technology
developments, market acceptance, business opportunities, company resources,
competition and competitive advantages and disadvantages, and economic
conditions, shall constitute management of the Business by Purchaser in good
faith

 

(B)       Internal Restructuring; Acquisitions or Sales. For purposes of
clarification, it is the intent of the parties that the economic benefits of
this Section 2.3 shall not be modified or decreased if, in the future, there is
an internal ownership, organizational or operational change within Purchaser and
its Affiliates (including, without limitation, if any business or entity is
acquired by Purchaser following the Closing, any current business or Affiliate
of Purchaser is combined with the Company, any Affiliate of Purchaser makes use
of Company Technology, or the Purchaser otherwise restructures the Business or
the Company) that changes the actual entities that conduct the Business of the
Company after the Closing.

 

(C)       Certain Acknowledgements. Sellers agree and acknowledge that the right
to receive the Earnout Payments, if any, pursuant to this Agreement: (1) is an
integral part of the total consideration for the Shares and not an investment;
(2) does not represent an ownership interest in Purchaser’s or any of its
Affiliates (including the Company after Closing); (3) does not carry voting,
dividend or liquidation rights; and (4) is not represented by any form of
certificate or instrument.

 



9 

 

 

(c)       Payment of Merger Consideration.

 

(i)        Purchaser shall serve as the exchange agent and paying agent to
effect the payment and exchange of the Merger Consideration. On the Closing
Date, Purchaser shall deliver (i) to the Sellers, stock certificates
representing the Merger Consideration as set forth in Schedule 2.3(a)(i) and
Schedule 2.3(a)(ii) (such schedules may be updated by the parties on the trading
day immediately prior to the Closing). As soon as practicable after the
Effective Time, Purchaser shall send a notice and a transmittal form to each
Seller advising such Seller of the effectiveness of the Merger and the procedure
for surrendering to the Purchaser such Certificate in exchange for the payment
of the Merger Consideration payable pursuant to this Section 2.3. Each Seller,
upon proper surrender thereof to Purchaser in accordance with the instructions
in such notice, shall be entitled to receive as payment therefor (subject to any
taxes required to be withheld) the Merger Consideration payable pursuant to this
Section 2.3 plus cash in lieu of any fractional shares, as provided in Section
1.8 below. Until properly surrendered, each such Certificate shall be deemed for
all purposes to evidence only the right to receive the Merger Consideration
payable pursuant to Section 2.3.

 

(ii)       In the event any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed, Purchaser shall pay in respect
of such lost, stolen or destroyed Certificate the Merger Consideration payable
in respect thereof pursuant to Section 2.3.

 

(iii)       No dividends or other distributions that are payable to the holders
of record of Purchaser Common Stock as of a date on or after the Closing Date
shall be paid to former holders of capital stock of the Company entitled by
reason of the Merger to receive Merger Consideration until such holders
surrender their Certificates for certificates representing the Merger
Consideration. Upon such surrender, Purchaser shall pay or deliver to the
persons in whose name the certificates representing such Merger Consideration
are issued any dividends or other distributions that are payable to the holders
of record of Purchaser Common Stock as of a date on or after the Closing Date
and which were paid or delivered between the Effective Time and the time of such
surrender; provided that no such person shall be entitled to receive any
interest on such dividends or other distributions.

 

2.4       Effective Time of the Merger. Subject to the provisions of this
Agreement, at the Closing, the parties hereto shall (a) cause a certificate of
merger in substantially the form of Exhibit B (the “Delaware Certificate of
Merger”) to be executed and filed with the Secretary of State of the State of
Delaware, and (b) take all such other and further actions as may be required by
the DGCL or other applicable Law to make the Merger effective. The Merger shall
become effective as of the date and time of the filing of the Delaware
Certificate of Merger or at such later date or time as may be agreed by the
Company and Parent in writing and specified in the Delaware Certificate of
Merger in accordance with relevant provisions of the DGCL (the date and time of
such effectiveness referred to herein as the “Effective Time”).

 

2.5       Withholding. Purchaser (or any other Person responsible for
withholding any amount with respect to any payment made under this Agreement)
shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement such amounts as are required to be deducted
and withheld with respect to the making of such payment under the Code, or any
provision of state, local or foreign Tax law. To the extent that amounts are so
deducted and withheld, such withheld amounts shall be treated for all purposes
of this Agreement as having been paid to the Person in respect of which such
deduction and withholding was made.

 

2.6       Options. The Company shall provide holders of Options reasonable
notice of their right to exercise the outstanding options to purchase Shares
(“Options”) and the effect of failing to exercise the Options under this
Agreement. Each outstanding Option granted under the Company’s 2014 Stock
Incentive Plan or any other plan will, at the Effective Time, to the extent not
exercised prior to the Effective Time, be terminated and cancelled with no
payment due thereon and shall be of no further force and effect.

 

2.7       Effects of the Merger. Subject to the foregoing, the effects of the
Merger shall be as provided in the applicable provisions of the DGCL. Without
limiting the generality of the foregoing, and subject thereto, from and after
the Effective Time all property, rights, privileges, immunities, powers,
franchises, licenses and authority of the Company shall vest in the Surviving
Entity, and all debts, liabilities, obligations, restrictions and duties of the
Company shall become the debts, liabilities, obligations, restrictions and
duties of the Surviving Entity.

 



10 

 

 

2.8       Directors and Officers. The managers, directors and officers of Merger
Sub, in each case, immediately prior to the Effective Time shall, from and after
the Effective Time, be the managers, directors and officers, respectively, of
the Surviving Entity until their successors have been duly elected or appointed
and qualified or until their earlier death resignation or removal in accordance
with the operating agreement of the Surviving Entity.

 

2.9       Tax Matters. Parent, Merger Sub, and the Company intend that, for
United States federal income tax purposes, (a) the Merger shall qualify as a
“reorganization” within the meaning of Section 368(a) of the Code, and (b) this
Agreement shall constitute a plan of reorganization within the meaning of
Treasury Regulations Section 1.368-2(g).

 

2.10       Fractional Shares. No certificates or scrip representing fractional
shares of Merger Consideration shall be issued to Sellers upon the surrender for
payment of Certificates, and such Sellers shall not be entitled to any voting
rights, rights to receive any dividends or distributions or other rights as a
stockholder of Purchaser with respect to any fractional shares of Merger
Consideration that would have otherwise been issued to such former holders of
capital stock of the Company. In lieu of any fractional shares of Merger
Consideration that would have otherwise been issued, each Seller that would have
been entitled to receive a fractional share of Merger Consideration shall, upon
proper surrender of such person’s Certificates, receive a cash payment equal to
the Purchaser Share Value, multiplied by the fraction of a share that such
Seller would otherwise be entitled to receive.

 

2.11       Dissenting Shares.

 

(a)       Dissenting Shares shall not be converted into or represent the right
to receive any Merger Consideration, unless the Seller holding such Dissenting
Shares shall have forfeited his, her or its right to appraisal under the
Delaware General Corporation Law or properly withdrawn, his, her or its demand
for appraisal. If such Seller has so forfeited or withdrawn his, her or its
right to appraisal of Dissenting Shares, then (i) as of the occurrence of such
event, such Seller’s Dissenting Shares shall cease to be Dissenting Shares and
shall be converted into and represent the right to receive the Merger
Consideration payable in respect of such Shares pursuant to Section 2.3, and
(ii) promptly (but in no case later than ten (10) Business Days) following the
occurrence of such event, Purchaser shall deliver to such Seller the Merger
Consideration to which such holder is entitled pursuant to Section 2.3.

 

(b)       The Company shall give Purchaser (i) prompt notice of any written
demands for appraisal of any Shares, withdrawals of such demands and any other
instruments that relate to such demands received by the Company and (ii)
Purchaser and the Company shall jointly participate in all negotiations and
proceedings with respect to such demands for appraisal under the Delaware
General Corporation Law. Neither Purchaser nor the Company shall, except with
the prior written consent of the other, make any payment with respect to any
demands for appraisal of Shares or offer to settle or settle any such demands.

 

2.12       Additional Action. The Surviving Entity may, at any time after the
Effective Time, take any action, including executing and delivering any
document, in the name and on behalf of either the Company or the Transitory
Subsidiary, in order to consummate the transactions contemplated by this
Agreement. From time to time after the Effective Time, upon request of the
Buyer, each Specified Stockholder shall execute, acknowledge and deliver all
such other instruments and documents and shall take all such other actions
required to consummate and make effective the transactions contemplated by the
Transaction Documents, provided that Buyer shall not be required to pay any
further consideration or amounts therefor.

 

2.13       Shareholder Representative. By their execution of this Agreement or
the transmittal form, approval of the Merger and adoption of this Agreement
and/or their acceptance of any consideration pursuant to this Agreement, the
Other Holders hereby irrevocably appoint the Shareholder Representative as the
representative, attorney-in-fact and agent of the Other Holders in connection
with the transactions contemplated by this Agreement and in any litigation or
arbitration involving this Agreement. In connection therewith, the Shareholder
Representative is authorized to do or refrain from doing all further acts and
things, and to execute all such documents as the Shareholder Representative
shall deem necessary or appropriate, and shall have the power and authority to
act for some or all of the Other Holders with regard to all matters pertaining
to this Agreement. All decisions and actions of the Shareholder Representative
on behalf of the Other Holders shall be deemed to be facts ascertainable outside
of this Agreement and shall be binding upon all Other Holders, and no Other
Holders shall have the right to object, dissent, protest or otherwise contest
the same.

 



11 

 

   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF

THE SELLERS AND THE COMPANY

 

The Company and each Seller, excluding G&D, severally and not jointly,
represents and warrants to Purchaser that, except as set forth on the schedule
of exceptions attached hereto as Exhibit A (the “Schedule of Exceptions”), which
exceptions or disclosure shall be deemed to be part of the representations and
warranties made hereunder, the following representations in this Article III are
true, correct and complete as of the date hereof. The Schedule of Exceptions
shall be arranged in sections and subsections corresponding to the numbered and
lettered sections and subsections of this Article III, and the disclosures in
any section or subsection of the Company Disclosure Schedule shall only qualify
each section and subsection of this Article III to which it corresponds and each
other section and subsection of this Article III to the extent it is reasonably
apparent from a reading of the text of the disclosure without reference to any
underlying document that such disclosure is applicable to such other section or
subsection.

 

3.1       Due Incorporation. The Company is duly organized, validly existing and
in good standing under the laws of Delaware, and possesses all requisite power
(corporate or otherwise) and authority and all governmental licenses, permits,
authorizations and approvals, necessary to enable it to own, lease and operate
its properties and to carry on its business. The Company is duly licensed or
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction where the nature of the properties owned, leased or operated
by it or the business conducted by it requires such licensing or qualification,
except where the failure to be so qualified would not have a Material Adverse
Effect. The Company does not own, control, or hold any equity or other similar
interest or any right (contingent or otherwise) in, directly or indirectly, any
corporation, trust, joint venture, limited liability company or other Person
and, in furtherance of the foregoing, has no subsidiaries.

 

3.2       Authorization; Investment Intent; Ownership of Shares.

 

(a)       The Company has full power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement and the performance by the Company its obligations
hereunder have been duly authorized by all necessary corporate action of the
Company in accordance with applicable Law and the Company Charter Documents.
This Agreement constitutes the valid and legally binding obligations of the
Company enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws affecting the enforcement of creditors’ rights or by
general principles of equity, whether such enforceability is considered in a
court of law, a court of equity or otherwise.

 

(b)       Section 3.2(b) of the Schedule of Exceptions sets forth all of the
Company’s shareholders, the number and class and series of shares of capital
stock owned by them and all outstanding securities of the Company convertible
into or exercisable or exchangeable for shares of capital stock of the Company
along with the holders thereof. Each Seller is the sole record and beneficial
owner of the Shares set forth opposite such Seller’s name in Section 3.2(b) of
the Schedule of Exceptions, all of which Shares are owned free and clear of all
rights, claims and Liens, and have not been sold, pledged, assigned or otherwise
transferred except pursuant to this Agreement. There are no outstanding
subscriptions, rights, options, warrants or other agreements obligating the
Company to issue any shares of capital stock of the Company or securities
convertible into or exercisable or exchangeable for shares of capital stock of
the Company or obligating any Seller to sell or transfer to any Person any or
all of the Shares owned by such Seller, or any interest therein.

 



12 

 

 

(c)       The authorized capital stock of the Company consists of 10,000,000
shares of common stock, $0.01 par value and 2,235,081 shares of Preferred Stock,
$0.01 par value, the number of shares of each class of stock issued and
outstanding and the holders of and the number of shares owned by each
shareholder are set forth in Section 3.2(b) of the Schedule of Exceptions and
all of which constitute Shares hereunder. The Company has not granted, issued or
agreed to grant, issue or make available any warrants, options, subscription
rights or any other calls, claims or commitments of any character relating to
the unissued shares of capital stock of the Company. All of the issued and
outstanding capital stock of the Company has been duly authorized and validly
issued, is fully paid and non-assessable, and was issued in compliance with all
applicable securities Laws, and are not subject to, and immediately after the
Closing will not be subject to any option, Lien, right of rescission, right of
first refusal, right of first offer, voting agreement, voting trust, proxy,
shareholders agreement, or preemptive right. No shares of capital stock of the
Company are subject to vesting or repurchase rights.

 

3.3       Consents and Approvals. Except as set forth on Section 3.3 of the
Schedule of Exceptions, no consent, license, authorization or approval of,
filing or registration, declaration or filing with, or cooperation from, any
Governmental Authority or any other Person not a party to this Agreement is
necessary in connection with the execution, delivery, performance, validity and
enforceability by the Company or Sellers of this Agreement or any Transaction
Documents and the consummation by the parties of the transactions contemplated
hereby, other than such consents, licenses, authorizations, approvals, filings,
registrations, declarations or cooperation that, if not obtained, made or given,
would not, individually or in the aggregate, impair in any material respect the
ability of the Company to perform its obligations hereunder or prevent or
materially impede, interfere with, hinder or delay the consummation of the
transactions contemplated hereby. The execution, delivery and performance under
this Agreement and the Transaction Documents, the consummation of the
transactions contemplated hereby and thereby and compliance with the terms of
this Agreement and the Transaction Documents by the Company or Sellers does not
and will not (i) violate or conflict with, result in a material breach or
termination of, result in any loss or forfeiture of rights or benefits under,
constitute a default under, or permit cancellation of, or require any notice or
consent under any Contract to which the Company is a party or any of its
properties are bound or affected or any Law applicable to the Company or by
which any of its properties are bound of affected, (ii) result in the creation
of, or require the creation of any Lien upon any of the Shares or any property
of the Company, or (iii) violate or conflict with any provision of the Company
Charter Documents. 

 

3.4       Financial Statements.

 

(a)       The Financial Statements were prepared in accordance with GAAP applied
on a basis consistent with prior periods (except, to the extent any such
Financial Statements are unaudited, such unaudited Financial Statements do not
contain footnotes and are subject to normal and recurring year-end adjustments,
none of which are, individually or in the aggregate, material in amount or
nature) and fairly present in all material respects the financial position,
assets and Liabilities of the Company as of the dates thereof and the revenues,
expenses, results of operations and cash flows of the Company for the periods
covered thereby. The Financial Statements are in accordance with the books and
records of the Company, and do not reflect any transactions which are not bona
fide transactions. Except as set forth in the Balance Sheet, the Company does
not have any material Liabilities, debts, claims or obligations, whether
accrued, absolute, contingent or otherwise, whether due or to become due, other
than trade payables to third parties and accrued expenses incurred in the
ordinary course of business consistent with past practice since the Balance
Sheet Date. A true and complete copy of the Financial Statements is attached as
Exhibit A to the Schedule of Exceptions.

 

(b)       Financial Books and Records. The financial books and records of the
Company have been maintained in accordance with customary business practices for
a business at a similar stage as the Company and fairly and accurately reflect
in all material respects on a basis consistent with past periods and throughout
the periods involved, (i) the consolidated financial position of the Company and
(ii) all transactions of the Company, including all transactions between the
Company, on the one hand, and a Seller on the other hand. The Company has not
received any advice or notification from its current or past independent
accountants that the Company has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the books
and records of the Company any properties, assets, Liabilities, revenues,
expenses, equity accounts or other accounts.

 



13 

 

 

(c)       No Undisclosed Liabilities. Except as set forth in the Financial
Statements, the Company does not have any Liabilities (whether or not the
subject of any other representation or warranty hereunder) except for
Liabilities reflected on the Balance Sheet or that have arisen in the ordinary
course of business consistent with past practice since the Balance Sheet Date.

 

(d)       Projections. Any financial projections provided by the Company or any
Seller to Purchaser in connection with Purchaser’s review of the Company were
prepared in good faith based upon assumptions believed by the Company’s
management and the Sellers to be reasonable at the time made.

 

3.5       No Changes. Since the Balance Sheet Date, the Company has conducted
its business in the ordinary course and in a manner consistent with past
practice, and there has not been any Material Adverse Change or event or change
(whether alone or with any other event or change) that has had or is reasonably
likely to have a Material Adverse Effect. Since the Balance Sheet Date, the
Company has not (a) suffered any damage or destruction to, or loss of, any of
its assets or properties (whether or not covered by insurance) individually or
in the aggregate in excess of $25,000; (b) permitted the imposition of a Lien
(other than Permitted Liens) on, or disposed of, leased, transferred, mortgaged
or assigned any of its assets; (c) terminated, modified or entered into any
Material Contract or canceled, compromised, knowingly waived or released any
right or claim (or series of related rights and claims) under any Material
Contract; (d) cancelled, waived, released or otherwise compromised any trade
debt, receivable, right or claim exceeding $25,000 individually or in the
aggregate; (e) made or committed (in a binding manner) to make any capital
expenditures or capital additions or betterments in excess of $25,000
individually or in the aggregate; (f) entered into, adopted, amended (except as
may be required by Law and except for immaterial amendments) or terminated any
bonus, profit sharing, compensation, termination, stock option, stock
appreciation right, restricted stock, performance unit, pension, retirement,
deferred compensation, employment, severance or other employee benefit
agreements, trusts, plans, funds or other arrangements for the benefit or
welfare of any director, officer or employee, or increased in any manner the
compensation or fringe benefits of any director, officer or employee or paid any
benefit not required by any existing plan and arrangement (except for normal
salary increases consistent with past practice) or entered into any contract,
agreement, commitment or arrangement to do any of the foregoing; (g) disposed of
or permitted the lapse in registration of any Intellectual Property; (h)
experienced any Material Adverse Change in its Receivables or its accounts
payable; (i) changed its accounting methods, systems, policies, principles or
practices; (j) incurred, assumed, guaranteed or discharged any Debt outside the
ordinary course of business consistent with past practice; (k) modified the
Company Charter Documents; (l) issued, sold or otherwise permitted to become
outstanding any capital stock, or split, combined, reclassified, repurchased or
redeemed any shares of its capital stock; (m) made any capital investment in,
any loan to, or any acquisition of the securities or assets of any other Person
other than acquisitions of inventory and supplies in the ordinary course of
business consistent with past practice; (n) failed to maintain in full force and
effect insurance policies on its properties providing coverage and amounts of
coverage comparable to the coverage and amounts of coverage provided under its
policies of insurance in effect on the Balance Sheet Date; (o) encountered any
labor union organizing activity or had any actual or overtly threatened employee
strikes, work stoppages, slowdowns or lockouts; (p) materially modified or
changed its business organization or materially and adversely modified or
changed its relationship with its suppliers, customers and others having
business relations with it; (q) entered into any Contract outside the ordinary
course of business that is or would be a Material Contract; (r) adopted a plan
or agreement of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization, or other material
reorganization; or (s) authorized, agreed, resolved or committed to any of the
foregoing.

 

3.6       Title to Assets. The Company has good and marketable title to all of
its properties, interests in properties and assets, real and personal, reflected
in the Balance Sheet or acquired after the Balance Sheet Date that are material
to the conduct of the Business as currently conducted (except properties,
interests in properties and assets sold or otherwise disposed of since the
Balance Sheet Date in the ordinary course of business consistent with past
practice), or with respect to leased properties and assets, valid leasehold
interests in such leased properties and assets that are material to the conduct
of the Business as currently conducted, in each case free and clear of all Liens
other than Permitted Liens. No Person other than the Company owns any material
assets, properties or rights relating to or used or held for use in the
Business, other than Leased Real Property. The assets and rights of the Company
include all of the assets and rights necessary for the conduct of the Business.

 



14 

 

 

3.7       Real Property.

 

(a)       The Company operates the Business at the Leased Real Property, and at
no other locations, other than client sites. Except for the Leased Real
Property, the Company is not a party to any lease of any real property, whether
as lessor or as lessee, and has no ownership of or other interest in any real
property. Section 3.7(a) of the Schedule of Exceptions lists the addresses and
the leases relating to each Leased Real Property.

 

(b)       The Leased Real Property leases are in full force and effect and the
Company holds a valid and existing leasehold interest under such leases free and
clear of all Liens, other than Permitted Liens. The Company is not in material
default, and no circumstances exist which would result in such default
(including upon the giving of notice or the passage of time, or both), under
such lease, and no other party to such lease has the right to terminate or
accelerate performance under or otherwise modify any of such lease, including
upon consummation of Purchaser’s acquisition of the Shares pursuant to this
Agreement. To the knowledge of the Sellers, no Person other than the Company has
any right to use, occupy or lease any of the Leased Real Property.

 

(c)       There is no pending or, to the knowledge of the Sellers, threatened
condemnation, expropriation, eminent domain or similar proceeding affecting all
or any part of the Leased Real Property, and the Company has not received any
written notice thereof.

 

(d)       The buildings and other structures on the Leased Real Property are in
good repair, ordinary wear and tear excepted, and fit for the purposes for which
they are presently used in all material respects. The Company has rights of
egress and ingress with respect to each of the Leased Real Property that is
sufficient for it to conduct its business.

 

3.8       Personal Property. All of the tangible assets (whether owned or
leased) used in connection with the Business, (a) are suitable for the purposes
for which such assets are presently used and are suitable for the continuing
conduct of the Business after the Closing, and (b) have been maintained and are
in good operating condition and repair (normal wear and tear excepted).

 

3.9       No Third Party Options. There are no agreements, options, commitments
or rights with, of or to any Person (other than Purchaser) to acquire any of the
assets, properties, rights, shares or other equity interests of the Company, and
the Company is not a party to any agreement to merge into (or have another
entity merge into it) or consolidate with another entity.

 

3.10       Intellectual Property.

 

(a)       Section 3.10(a) of the Schedule of Exceptions sets forth a complete
and accurate list of all Intellectual Property owned by the Company as of the
date hereof that is registered, recorded or filed in the name of the Company
with a Governmental Authority and all applications therefor (“Company Registered
IP”). Each item of Company Registered IP is (i) in compliance with all
applicable legal requirements and is current with its filing, registration and
maintenance requirements, and (ii) to the knowledge of the Sellers, valid and
enforceable. Section 3.10(a) of the Schedule of Exceptions also sets forth a
complete and accurate list of all material unregistered trademarks or service
marks owned by the Company (“Unregistered Marks”) and used by the Company in the
operation of the Business. Each of the Unregistered Marks is, to the knowledge
of the Seller, enforceable.

 



15 

 

 

(b)       The Company either exclusively owns, free and clear of all Liens
(other than Permitted Liens), or has permission to use pursuant to a valid
written agreement or, to the knowledge of the Sellers, has other valid rights to
use, all Intellectual Property used or held for use in the operation of the
Business as presently conducted (collectively, “Company IP Rights”). The Company
IP Rights comprise all of the Intellectual Property that is used in or necessary
for the operation of the Business as currently conducted. No Person has asserted
any claims against the Company or, to the knowledge of the Sellers, threatened
to assert any claims against the Company (i) contesting the right of the Company
to use, transfer or license any Company IP Rights owned by a Person other than
the Company or any products, processes, services or materials covered thereby in
any manner, or (ii) challenging the ownership, validity or enforceability of any
such Company IP Rights. In addition, to the knowledge of the Sellers, no Person
has asserted any claims against the Company or any other Person, to the
knowledge of the Sellers, threatened to assert any claims against the Company or
any other Person (x) contesting the right of the Company or any other Person to
use, transfer or license any Company IP Rights owned by the Company or any
products, processes, services or materials covered thereby in any manner, or (y)
challenging the ownership, validity or enforceability of any such Company IP
Rights.

 

(c)       To the knowledge of the Sellers, the operation of the Business has not
and does not infringe or misappropriate any Intellectual Property of any Person,
and has not and does not violate the rights of any Person (including the right
to privacy or publicity) or constitute unfair competition or trade practices
under any Laws. To the knowledge of the Sellers, no Person has infringed or
misappropriated or is infringing or misappropriating any Company IP Rights.

 

(d)       Following the Closing, the Surviving Entity will be permitted to
exercise all of the rights under the Company IP Rights to the same extent the
Company would have been able to had the transactions contemplated by this
Agreement not occurred. All Company IP Rights are, and immediately after the
Closing Date, will be, fully transferable, alienable or licensable by the
Surviving Entity to the same extent as they would be transferable, alienable or
licensable by the Company immediately prior to the Closing Date, without any
restrictions (other than those restrictions set forth in any of the Contracts
listed in Section 3.11(b)(xiv) of the Schedule of Exceptions or otherwise
identified in Section 3.10(d) of the Schedule of Exceptions), and without
payment of any kind to any Person (other than payments which would have been due
from Company, notwithstanding the closing of the transactions contemplated in
this Agreement, and which are obligations under one or more of the Contracts
listed in Section 3.11(b)(xiv) of the Schedule of Exceptions), except as a
result of any independent agreements or obligations of Purchaser. The Company
has not granted any exclusive licenses or rights of any kind in the Company IP
Rights to any Person, and the Company does not hold any rights to Company IP
Rights jointly with any third Person.

 

(e)       The Company has not entered into any Contract to settle or resolve any
action, claim or dispute with respect to any Intellectual Property. No Company
IP Right is subject to any proceeding or outstanding decree, Order, judgment,
Contract or stipulation that restricts in any manner the use, transfer or
licensing thereof by the Company and subsequently by the Surviving Entity.

 

(f)       The Company has taken all actions reasonably necessary to maintain and
protect all Company IP Rights, including all confidential and proprietary
information and trade secrets pertaining thereto. All agents, employees and
independent consultants of the Company employed or engaged in the five (5) years
prior to the date hereof who have participated in or contributed to the
development of any Intellectual Property for the Company have executed and
delivered to the Company a written assignment agreement that vests in the
Company exclusive ownership of all right, title and interest in and to any such
Intellectual Property.

 

(g)       The information technology systems used by the Company in connection
with the operation of the Business (“IT Systems”) as a whole, are adequate and
sufficient in all material respects for the conduct of the Business as currently
conducted. The Company has taken commercially reasonable steps consistent with
industry practice to protect the IT Systems from unauthorized access, use and
damage. The IT Systems have not suffered any material failures or defects and
have functioned consistently and accurately in all material respects.

 

(h)       No software owned by the Company incorporates any Public Software. For
purposes of this Agreement, “Public Software” means any software that contains,
or is derived in any manner from, in whole or in part, any software, that is
distributed as freeware, shareware, open source software (e.g., Linux) or
similar licensing or distribution models that (i) requires the licensing or
distribution of source code of other software that is combined or used with such
software to licensees, (ii) prohibits or limits the receipt of consideration in
connection with sublicensing or distributing any other software that is combined
with such software, (iii) except as specifically required to be permitted by
applicable Law, allows any Person to decompile, disassemble or otherwise
reverse-engineer any other software that is combined with such software, or (iv)
requires the licensing of any other software that is combined with such software
to any other Person for the purpose of making derivative works. No software
owned by the Company has been provided or disclosed in source code form to any
Person (including without limitation, any escrow agents), other than employees,
agents and independent contractors of the Company who have executed
nondisclosure agreements and intellectual property assignment agreements for
their use on behalf of the Company. To the extent the Company has provided or
disclosed any such source code, such provision or disclosure has been pursuant
to a written confidentiality agreement adequate to protect the proprietary and
confidential nature of such source code.

 



16 

 

 

3.11       Contracts.

 

(a)       All of the Material Contracts are in writing and are in full force and
effect and constitute the legal, valid and binding obligations of the Company
and, to the knowledge of the Sellers, the other parties thereto. All of the
Material Contracts are enforceable in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting the rights of
creditors generally and by equitable limitations on the availability of specific
remedies. No termination notice has been delivered by the Company to any other
party or, to the knowledge of Sellers, by any other party to the Company, with
respect to any Material Contract. As to each Material Contract, there does not
exist thereunder any breach, violation or default on the part of the Company or,
to the knowledge of the Sellers, any other party to such Material Contract, and
there does not exist any event, occurrence or condition, including the
consummation of the transactions contemplated hereby, which (with or without
notice, passage of time, or both) would constitute a breach, violation or
default thereunder on the part of the Company. No waiver has been granted by the
Company or, to the knowledge of the Sellers, any of the other parties thereto
under any of the Material Contracts. The Company has delivered or made available
to Purchaser true and complete copies of each Material Contract that Purchaser
has requested.

 

(b)       Section 3.11(b) of the Schedule of Exceptions sets forth a true and
complete list of all Contracts of the following types to which a Company is a
party, by which it is bound, or which otherwise pertain to the Business of the
Company (including in each case which subsection(s) of this Section 3.11 to
which such Material Contract is responsive) (each such Contract, whether or not
so listed, is referred to as a “Material Contract”):

 

(i)       any Contract or arrangement of any kind with any employee, officer,
director, shareholder or other equity interest holder or other Persons with whom
the Company is not dealing at arm’s-length;

 

(ii)        any Contract or arrangement with a broker, advertising agency,
placement agent or other Person engaged in sales, marketing, distributing or
promotional activities, or any Contract to act as one of the foregoing on behalf
of any Person;

 

(iii)        any Contract or arrangement of any nature (A) having an aggregate
value in excess of $100,000, (B) of any value that is not terminable by the
Company at any time on notice of thirty (30) days or less or (C) is otherwise
material to the Company;

 

(iv)        any indenture, credit agreement, loan agreement, note, mortgage,
security agreement, letter of credit, loan commitment, guaranty, repurchase
agreement or other Contract or arrangement relating to the borrowing of funds,
an extension of credit or financing, pledging of assets or guarantying the
obligations of any Person;

 

(v)       any Contract or arrangement involving the Company as a participant in
or an owner of a partnership, limited liability company, corporation, joint
venture, strategic alliance, or other cooperative undertaking;

 

(vi)       any Contract or arrangement involving any restrictions on the Company
or any Affiliate of the Company with respect to the geographical area of
operations where such Person may conduct business, or scope or type of business
that such Person may conduct or the solicitation of any individual or class of
individuals for employment;

 



17 

 

 

(vii)       any Contract granting to any Person a right at such Person’s option
to purchase or acquire any asset or property of the Company (or interest
therein);

 

(viii)       any Contract for capital improvements or expenditures in excess of
$20,000 individually or $40,000 in the aggregate;

 

(ix)       any Contract for which the full performance thereof may extend beyond
ninety (90) days from the date of this Agreement;

 

(x)        any Contract not made in the ordinary course of business which is to
be performed in whole or in part at or after the date of this Agreement;

 

(xi)       any Contract or arrangement relating to management support,
facilities support or similar arrangement which, if breached, could have a
Material Adverse Effect on the Business;

 

(xii)       any Contract whereby any Person agrees (A) not to compete with the
Company or to solicit employees, clients or customers of the Company, or (B) to
maintain the confidentiality of any information of the Company;

 

(xiii)       any Contract of the Company for the provision of consulting
services of any type or nature and any arrangement for the payment of
commissions, in each case, whether by or for the Company;

 

(xiv)       any Contract (A) under which the Company is granted a right or
license to use the Intellectual Property of any Person (other than for generally
commercially available software) and (B) pursuant to which the Company has
granted any right or license to any Person in respect of Company IP Rights;

 

(xv)       any Contract evidencing or relating to any obligations of the Company
with respect to the issuance, sale, repurchase or redemption of any securities
of the Company;

 

(xvi)       all Leased Real Property leases;

 

(xvii)       any Contract that obligates the Company with respect to contingent
payments of any type;

 

(xviii)       any Contract relating to any litigation or claim involving the
Company at any time during the last five (5) years or under with there are
ongoing responsibilities;

 

(xix)       any Contract relating to the acquisition or disposition of any
capital stock, all or substantially all the assets or business or product line
of any other Person; and

 

(xx)       any Government Bid or Government Contract.

 



18 

 

 

3.12       Permits. Section 3.12 of the Schedule of Exceptions contains a true
and complete list as of the date hereof of all Permits used or held for use by
the Company in the Business. Except for such Permits, there are no Permits that
are necessary for the lawful operation of the Business. The Company is in
compliance in all material respects with all requirements and limitations under
such Permits. No employee, officer, director, shareholder, consultant, advisor
or manager of the Company owns or has any interest in any such Permit.

 

3.13       Insurance. Section 3.13 of the Schedule of Exceptions contains a true
and complete list as of the date hereof of all policies of fire, liability,
errors and omissions, workmen’s compensation, public and product liability,
title and other forms of insurance owned or held by the Company, which
insurance, to the knowledge of the Sellers, is comprised of the types and in the
amounts customarily carried by businesses of similar size in the same industry,
and a claims history for the past three years. All such policies are in full
force and effect and all applicable premiums, which are due and owing as of the
Closing Date, have been paid. No notice of cancellation or termination or
increase in premiums (except for general increases in rates to which similarly
situated companies are subject) has been received with respect to any such
policy. No insurer has cancelled or refused to renew any insurance applicable to
the Company nor has any insurer applied any additional material restrictions to
any existing insurance policy during the term of the policy or upon renewal. The
Company has timely filed all claims for which it is seeking payment or other
coverage under any of its insurance policies. The Company has not made any claim
against an insurance policy as to which the insurer is denying coverage or
defending the claim under a reservation of rights. The Company is not in default
in any material respect under any insurance policy maintained by any of them.

 

3.14        Employee Benefit Plans and Employment Agreements.

 

(a)       Section 3.14(a) of the Schedule of Exceptions contains a list as of
the date of this Agreement of each “employee benefit plan,” as defined in
Section 3(3) of ERISA and all other material employment Contracts, and employee
benefit plans, programs, policies and arrangements (including all collective
bargaining, stock purchase, stock option, compensation, deferred compensation,
pension, retirement, severance, termination, separation, vacation, sickness,
health insurance, welfare and bonus plans or Contracts) entered into, maintained
or contributed to by the Company for the benefit of continuing employees or
other service-providers (or former employees or service-providers) of the
Company or with respect to which the Company has any obligation or Liability
(collectively, the “Company Plans”).

 

(b)       The Company has provided or made available to Purchaser true and
materially correct copies of each of the Company Plans (including all amendments
thereto) and all Contracts relating thereto, or to the funding thereof,
including all trust Contracts, insurance Contracts, administration Contracts,
investment management Contracts, subscription and participation Contracts, and
recordkeeping Contracts, each as in effect on the date hereof, to the extent
such Company Plans are in written form (and, as to any Company Plan that is not
in writing, a description of the material terms of such plan). To the extent
applicable, a true and correct copy of the most recent annual report, actuarial
report, summary plan description, and Internal Revenue Service determination,
opinion, notification or advisory letter (“Determination Letter”) with respect
to each of the Company Plans has been supplied or made available to Purchaser by
the Company.

 

(c)       Reserved.

 

(d)       There are no actions, suits or claims pending or, to the knowledge of
Sellers, threatened involving any Company Plan (other than routine claims for
benefits) or the assets thereof (other than with respect to publicly traded
securities or insurance company products and as to which neither the Company
Plan or the Company is a named party), and no audits, inquiries or proceedings
pending or, to the Seller’s knowledge, threatened by the IRS or other
Governmental Authority with respect to any Company Plan. Each Company Plan has
been maintained and administered in all material respects in material compliance
with its terms and with the requirements prescribed by any and all statutes,
orders, rules and regulations (foreign and domestic), including (without
limitation) ERISA and the Code, which are applicable to such Company Plan. All
contributions, reserves or premium payments required to be made or accrued as of
the date hereof to the Company Plans have in all material respects been timely
made or accrued. No “Prohibited Transaction,” within the meaning of Section 4975
of the Code or Sections 406 or 407 of ERISA and not otherwise exempt under
Section 408 of ERISA, has occurred with respect to any Company Plan. No Company
Plan provides, or reflects or represents any Liability to provide, health or
welfare benefits with respect to any former or current employee, or any spouse
or dependent of any such employee, beyond the employee’s retirement or other
termination of employment with the Company (other than coverage mandated by Part
6 of Title I of ERISA or Section 4980B of the Code or analogous provision of
applicable U.S. state or foreign Law).

 



19 

 

 

(e)       There is no Contract or plan covering any employee or former employee
of the Company that, individually or collectively, could give rise to the
payment as a result of the transactions contemplated by this Agreement of any
amount that would not be deductible by the Company by reason of Section 280G of
the Code. The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement (alone or together with any other
event which, standing alone, would not by itself trigger such entitlement or
acceleration) will not (1) entitle any Person to any payment, forgiveness of
indebtedness, vesting, distribution, or increase in benefits under or with
respect to any Company Plan, (2) otherwise trigger any acceleration (of vesting
or payment of benefits or otherwise) under or with respect to any Company Plan,
or (3) trigger any obligation to fund any Company Plan.

 

(f)       With respect to each Company Plan that is a “nonqualified deferred
compensation plan” (as defined for purposes of Section 409A(d)(1) of the Code)
that is subject to, and not exempt from, Section 409A of the Code, (1) such plan
has been operated since January 1, 2005 in compliance with Section 409A of the
Code and all applicable IRS guidance promulgated thereunder; (2) the document or
documents that evidence each such plan have conformed to the provisions of
Section 409A of the Code and the final regulations under Section 409A of the
Code since December 31, 2008; and (3) as to any such plan in existence prior to
January 1, 2005 and not subject to Section 409A of the Code, has not been
“materially modified” (within the meaning of IRS Notice 2005-1) at any time
after October 3, 2004. No stock option covering securities of the Company is
subject to any tax, penalty or interest under Section 409A of the Code.

 

(g)       No Company Plan is maintained outside the jurisdiction of the United
States, or covers any employee residing or working outside the United States
(any such Company Plan, a “Foreign Benefit Plan”). With respect to any Foreign
Benefit Plans, (A) all Foreign Benefit Plans have been established, maintained
and administered in compliance in all material respects with their terms and all
applicable statutes, laws, ordinances, rules, orders, decrees, judgments, writs,
and regulations of any controlling Governmental Authority, (B) all Foreign
Benefit Plans that are required to be funded are fully funded, and with respect
to all other Foreign Benefit Plans, adequate reserves therefor have been
established on the Financial Statements, and (C) no material Liability or
obligation of the Company exists with respect to such Foreign Benefit Plans.

 

3.15       Employees. Section 3.15 of the Schedule of Exceptions contains a true
and complete list of the names, titles, annual base compensation and target
bonuses for the current year for each director, officer, manager and employee of
the Company. There is not currently, and during the past two years there has
been no, labor strike, picketing, dispute, slow-down, work stoppage, union
organization effort, grievance filing or proceeding, or other labor difficulty
actually pending or, to the knowledge of Sellers, threatened against or
involving the Company. The Company is not a party to any collective bargaining
agreement; there are no labor unions or other organizations representing any
employee of the Company; and to the knowledge of Sellers, no labor union or
organization is engaged in any organizing activity with respect to any employee
of the Company. In the three years prior to the Closing Date, the Company has
not effectuated a “plant closing” as defined in the Worker Adjustment and
Retraining Notification Act (the “WARN Act”) (or any similar state, local or
foreign law) or a “mass layoff” as defined in the WARN Act (or any similar
state, local or foreign law) affecting any site of employment or facility of the
Company. Neither the Company nor any Seller has received written notice that any
of the Company’s current key employees (including, without limitation, the
Sellers) intends to terminate his employment with the Company. The Company has
complied, and is presently in compliance in all material respects with all Laws
relating to employment.

 

3.16        Taxes.

 

(a)       Except for current Taxes not due and payable through Closing, each of
the Company has paid to, and where necessary collected or withheld and remitted
to, the proper Governmental Authority, all Taxes that are due and payable.

 

(b)       The Company has filed all Tax Returns which are required to be filed
and all such Tax Returns are complete and accurate in all material respects. All
unpaid Taxes of the Company for periods through the date of the Financial
Statements are reflected on the balance sheets of the Company. The Company does
not have any Liability for Taxes accruing after the Financial Statements other
than Taxes accrued in the ordinary course of business and which are not yet due
and payable.

 



20 

 

 

(c)       There is no, and there has never been any, action, suit,
investigation, audit, claim, collection or assessment pending or, to the
knowledge of the Sellers, proposed or threatened, with respect to any Tax Return
or Taxes of the Company. No claim has ever been made by a Taxing authority in a
jurisdiction where the Company is not paying Taxes or filing Tax Returns
asserting that the Company is or may be subject to Taxes assessed by such
jurisdiction. There are no Liens for Taxes upon the any of the assets of the
Company except Liens relating to current Taxes not yet due.

 

(d)       The Company is not (and has never been) a party to any Tax sharing
agreement, Tax indemnity agreement or Tax allocation agreement, or has assumed
the Tax Liability of any other Person under contract with the exception of
customary commercial leases or Contracts that are not primarily related to Taxes
entered into in the ordinary course of business.

 

(e)       The Company has not been the “distributing corporation” or the
“controlled corporation” (in each case, within the meaning of Section 355(a)(1)
of the Code) with respect to a transaction described in Section 355 of the Code
(i) within the three (3)-year period ending as of the date of this Agreement, or
(ii) in a distribution that could otherwise constitute part of a “plan” or
“series of related transactions” (within the meaning of Section 355(e) of the
Code) that includes the transactions contemplated by this Agreement.

 

(f)       The Company has never been a member of an affiliated group filing
consolidated Tax Returns. With the exception of customary commercial leases or
Contracts that are not primarily related to Taxes entered into in the ordinary
course of business and Liabilities thereunder, the Company does not have any
actual or potential Liability under Treasury Regulations Section 1.1502-6 (or
any comparable or similar provision of federal, state, local or foreign law), as
a transferee or successor, pursuant to any contractual obligation, or otherwise
for any Taxes of any Person.

 

(g)       There are no adjustments under Section 481 of the Code (or any similar
adjustments under any provision of the Code or the corresponding foreign, state
or local Tax laws) that are required to be taken into account by the Company in
any period ending after the Closing Date by reason of a change in method of
accounting in any taxable period ending on or before the Closing Date.

 

(h)       There are no outstanding waivers or agreements extending the statute
of limitations for any period with respect to any Tax to which the Company may
be subject.

 

(i)       The Company has not engaged in a “reportable transaction,” as set
forth in Treasury Regulation Section 1.6011-4(b), or any transaction that is the
same as or substantially similar to one of the types of transactions that the
Internal Revenue Service has determined to be a tax avoidance transaction and
identified by notice, regulation, or other form of published guidance as a
“listed transaction,” as set forth in Treasury Regulation Section
1.6011-4(b)(2).

 

(j)       The Company is in compliance with all terms and conditions of all Tax
exemptions, or order of a foreign government with respect to taxes and the
transactions contemplated by this Agreement shall not have any adverse effect on
the continued validity and effectiveness of any such Tax exemptions or orders.

  

(k)        No Seller holds equity in the Company that is non-transferable and
subject to a substantial risk of forfeiture within the meaning of Section 83 of
the Code with respect to which a valid election under Section 83(b) of the Code
has not been made.

 

(l)       Notwithstanding anything to the contrary in this Agreement, it is
agreed and understood that (i) no representation or warranty is made by the
Sellers or the Company in this Agreement in respect of Tax matters, other than
the representations and warranties set forth in this Section 3.16, (ii) the
representations and warranties of the Company in this Section 3.16 refer only to
activities prior to the Closing and shall not serve as representations and
warranties regarding, or a guarantee of, nor can they be relied upon with
respect to, Taxes attributable to any Tax period (or portion thereof) beginning,
or Tax positions taken, after the Closing Date, and (iii) no representations or
guarantees are made with respect to the amount or availability of Tax attributes
of the Company or any Subsidiary for any Tax period ending after the Closing
Date.

 



21 

 

 

3.17       No Defaults or Violations.

 

(a)       The Company is not in material breach of or default under any Material
Contract, no event has occurred or circumstance exists which, with notice or
lapse of time or both, would constitute a material breach of or default under
any Material Contract, and, to the knowledge of the Sellers, no other party to
any Material Contract is in material breach of or default under any such
Material Contract.

 

(b)       The Company is not, and during the past two (2) years the Company has
not been, in violation of, in any material respect, and, to the knowledge of the
Sellers, no event has occurred or circumstance exists that (with or without
notice or lapse of time) would constitute or result in a violation in any
material respect by the Company of, or failure on the part of the Company to
comply with in any material respect, any Law that is or was applicable to it or
the conduct or operation of its business or the ownership or use of any of its
assets.

 

(c)       No written notice from any Governmental Authority has been received by
or on behalf of the Company within the past three (3) years claiming any
violation of any Law or requiring any work, construction (other than pursuant to
sales contracts with Governmental Authorities), or expenditure, or asserting any
Tax, assessment or penalty, with respect to the Company.

 

3.18        Reserved.

 

3.19       Litigation. There are no actions, litigation, claims, suits,
mediations, arbitrations, inquiries, government or other investigations or
proceedings of any nature pending or, to the Sellers’ knowledge, threatened,
involving the Company, its properties or the Business or, with respect to the
operation of the Business, any of its officers, directors, employees,
consultants, advisors or shareholders, before any Governmental Authority, or
that have been settled, dismissed or resolved since January 1, 2015. The Company
is not subject to any Order arising from any litigation.

 

3.20       Related Parties.

 

(a)       No Seller has any direct or indirect interest in any other Person
which conducts a business similar to the Business, or in any customer or
supplier of the Company.

 

(b)       To the knowledge of the Sellers, no officer, director, employee,
consultant, shareholder of the Company or any Affiliate of any of the foregoing
(a) has any interest in any property (real, personal, or mixed and whether
tangible or intangible), used in or pertaining to the Business, (b) except for
the ownership of less than 2% of the outstanding common stock of a publicly-held
corporation, owns of record or as a beneficial owner, an equity interest or any
other financial or a profit interest in a Person that has had business dealings
or a material financial interest in any transaction with the Company or (c) is a
party to any Contract (except for employment and similar agreements), including
with respect to compensation or remuneration to be paid to such officer,
director, shareholder or Affiliate in connection with this Agreement or the
transactions contemplated hereby.

 

3.21        Receivables. All Receivables represent bona fide, current and valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business. The Company has not received written notice
from any obligor of any Receivable that such obligor is refusing to pay or
contesting payment of amounts in excess of $10,000 in any individual case, or
$25,000 in the aggregate, which has not been resolved prior to the date hereof,
other than returns in the ordinary course of business under and in accordance
with any Contract with any obligor of any Receivable.

 

3.22        Brokers. Except as disclosed on Section 3.22 to the Schedule of
Exceptions, none of the Company or any of the Company’s directors, officers,
employees, consultants, advisors or agents, nor any Seller, has employed or
incurred any Liability to any broker, finder or agent with respect to this
Agreement, the Transaction Documents and the transactions contemplated hereby.

 

3.23        Disclaimer of Additional Representations and Warranties. EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER THE COMPANY NOR ANY OTHER PERSON MAKES ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY ON BEHALF OF THE COMPANY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



22 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each Seller, severally and not jointly, represents and warrants to Purchaser
that the following representations in this Article IV are true, correct and
complete as of the date hereof:

 

4.1       Authorization; Investment Intent; Ownership of Shares.

 

(a)       Such Seller has full power, authority and capacity to enter into this
Agreement and the Transaction Documents to which such Seller is a party, and to
consummate the transactions contemplated hereby and thereby. This Agreement and
each Transaction Document to which such Seller is a party constitutes, or upon
execution and delivery will constitute, a valid and legally binding obligation
of such Seller, enforceable against such Seller in accordance with their
respective terms, except as limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar Laws affecting the enforcement
of creditors’ rights or by general principles of equity, whether such
enforceability is considered in a court of law, a court of equity or otherwise.
The Shares held by such Seller do not constitute community property under
applicable Laws.

 

(b)       Such Seller is the sole record and beneficial owner of the Shares set
forth opposite such Seller’s name in Section 3.2(b) of the Schedule of
Exceptions, all of which Shares are owned free and clear of all Liens, and
neither such Shares nor any interest therein have been sold, pledged, assigned
or otherwise transferred except pursuant to this Agreement. There are no
outstanding subscriptions, rights, options, warrants or other agreements
obligating such Seller to sell or transfer to any third person any or all of the
Shares owned by such Seller, or any interest therein. Following the Closing,
Purchaser shall own one-hundred percent (100%) of the issued and outstanding
shares of capital stock of the Company. This Agreement, together with any stock
powers or assignments delivered at the Closing by the Sellers to Purchaser, are
sufficient to transfer to Purchaser the entire right, title and interest, legal
and beneficial, in the Shares, free and clear of all Liens.

 

4.2       Consents and Approvals. Except as set forth on Schedule 4.2, no
consent, license, authorization or approval of, filing or registration,
declaration or filing with, or cooperation from, any Governmental Authority or
any other Person not a party to this Agreement is necessary in connection with
the execution, delivery or performance by such Seller of this Agreement or any
Transaction Document to which such Seller is a party or the validity and
enforceability of this Agreement or any Transaction Document to which such
Seller is a party with respect to such Seller, or the consummation of the
transactions contemplated by this Agreement or any such Transaction Document by
such Seller. The execution, delivery and performance of this Agreement and the
Transaction Documents, the consummation of the transactions contemplated hereby
or thereby and compliance with the terms of this Agreement and the Transaction
Documents by such Seller does not and will not (i) violate or conflict with,
result in a material breach or termination of, result in any loss or forfeiture
of rights or benefits under, constitute a default under, or permit cancellation
of, or require any notice or consent under any Contract to which the Company is
a party or any of its properties are bound or affected or any Law applicable to
the Company or by which any of its properties are bound of affected, or (ii)
result in the creation of, or require the creation of any Lien upon any of the
Shares.

 



23 

 

 

4.3       Securities Laws. The Shareholder Representative and the Other Holders
(and any other Seller electing to receive shares pursuant to Section 2.3(c)
(Other Holders and such Sellers, if any, collectively, the “Equity Recipients”)
are each an “accredited investor” within the meaning of Rule 501 of Regulation D
of the Act. Such Equity Recipient is acquiring shares of Purchaser Common Stock
pursuant to this Agreement not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and such Equity Recipient has no
present intention of selling, granting any participation or otherwise
distributing the same. Such Equity Recipient understands that the shares of
Purchaser Common Stock to be issued to him pursuant hereto are “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from Purchaser in a transaction not involving a public offering and
that under such laws and applicable regulations, such securities may be resold
without registration only in certain limited circumstances. “Equity Recipient”
as used in this Section 4.3 shall include any transferee or assignee of shares
of Purchaser Common Stock issued pursuant to this Agreement.

 

4.4       Disclaimer of Additional Representations and Warranties. EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES OF THE SELLER EXPRESSLY SET FORTH IN THIS
AGREEMENT, NETHER THE SELLER NOR ANY OTHER PERSON MAKES ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY ON BEHALF OF THE SELLER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY. THIS SECTION 4.4 DOES NOT LIMIT THE SELLERS’
INDEMNIFICATION OBLIGATIONS IN ARTICLE XI HEREOF.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to the Company and each Seller that the
following representations in this Article V are true, correct and complete as of
the date hereof:

 

5.1       Due Incorporation. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of Delaware with all requisite
power and authority to own, lease and operate its properties and to carry on its
business as now being owned, leased, operated and conducted. The Company is duly
licensed or qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the nature of the properties owned,
leased or operated by it or the business conducted by it requires such licensing
or qualification, except where the failure to be so qualified would not have a
material adverse effect on Purchaser and its subsidiaries, taken as a whole.

 

5.2       Due Authorization. Purchaser has full power and authority to enter
into this Agreement and the Transaction Documents and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement have been duly and validly approved
by all necessary corporate action and no further corporate action is necessary.
Purchaser has duly and validly executed and delivered this Agreement. This
Agreement and the Transaction Documents constitute the legal, valid and binding
obligations of Purchaser, enforceable in accordance with their respective terms,
except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect which affect
the enforcement of creditors’ rights generally or (b) equitable limitations on
the availability of specific remedies.

 



24 

 

 

5.3       Consents and Approvals. Except as set forth on Schedule 5.3, no
consent, license, authorization or approval of, filing or registration,
declaration or filing with, or cooperation from, any Governmental Authority or
any other Person not a party to this Agreement is necessary in connection with
the execution, delivery, performance, validity and enforceability by Purchaser
of this Agreement or any Transaction Documents and the consummation by the
Purchaser of the transactions contemplated hereby, other than such consents,
licenses, authorizations, approvals, filings, registrations, declarations or
cooperation that, if not obtained, made or given, would not, individually or in
the aggregate, impair in any material respect the ability of Purchaser to
perform its obligations hereunder or prevent or materially impede, interfere
with, hinder or delay the consummation of the transactions contemplated hereby.
The execution, delivery and performance by Purchaser of this Agreement and the
Transaction Documents, the consummation of the transactions contemplated hereby
or thereby and compliance with the terms of this Agreement and the Transaction
Documents do not and will not (i) materially violate or conflict with, result in
a material breach or termination of, result in any material loss or forfeiture
of rights or benefits under, constitute a default under, or permit cancellation
of, or require any written notice or consent under any Contract to which
Purchaser is a party or any of its properties are bound or affected or any Law
applicable to Purchaser or by which any of its properties are bound of affected,
(ii) violate or conflict with any provision of Purchaser’s certificate of
incorporation or bylaws, (iii) result in any breach or termination of, or
constitute a default under, or constitute an event which notice or lapse of
time, or both, would become a default under, or result in the creation of any
Lien upon any asset of Purchaser under, or create any rights of termination,
cancellation or acceleration in any Person or entity under any material Contract
or violate any Order, to which Purchaser is a party or by which Purchaser or its
assets, business or operations receive benefits, or result in the loss or
adverse modification of any material license, franchise, Permit or other
authorization granted to or otherwise held by Purchaser that is material or
otherwise held by Purchaser that is material to the business or financial
condition of Purchaser, in any such case as would have a material adverse effect
on Purchaser and its subsidiaries taken as a whole or as would be reasonably
likely to prevent Purchaser from consummating the transactions contemplated by
this Agreement.

 

5.4       Legal Proceedings. There are no actions, litigation, claims, suits,
mediations, arbitrations, inquiries, government or other investigations or
proceedings of any nature pending or, to the Purchaser’s knowledge, threatened,
involving the Purchaser, or any subsidiary of Purchaser, or against any
property, asset, or rights or interest of Purchaser, in each case that would be
reasonably likely to prevent the consummation of the transactions contemplated
by this Agreement.

 

5.5       Brokers. None of Purchaser or any of Purchaser’s directors, officers,
employees, consultants, advisors or agents has employed or incurred any
Liability to any broker, finder or agent with respect to this Agreement, the
Transaction Documents and the transactions contemplated hereby.

 

5.6       Tax Matters. No party to this Agreement has taken any action or knows
of any fact or circumstance that could reasonably be expected to prevent the
Merger from qualifying as a reorganization within the meaning of Section 368(a)
of the Code.

 

ARTICLE VI

 

COVENANTS

 

6.1       Preservation of Business. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Closing, the Company agrees and the Sellers agree to use their reasonable
efforts to cause the Company (in each case except to the extent expressly
contemplated by this Agreement or as consented to in writing by Purchaser, which
such consent shall not be unreasonably withheld, conditioned or delayed) to
carry on the Business in the usual, regular and ordinary course in substantially
the same manner as heretofore conducted, to pay its debts and Taxes when due, to
pay or perform other obligations when due, and to use all commercially
reasonable efforts consistent with past practice to preserve intact its present
business organization, keep available the services of its present officers and
key employees and preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with it
to the end that its goodwill and ongoing business shall be materially unimpaired
at the Closing Date. Without limiting the foregoing, except as expressly
contemplated by this Agreement, the Company shall not cause or permit any of the
following without the prior written consent of Purchaser:

 

(a)       Charter Documents. Cause or permit any amendments to the Company
Charter Documents;

 

(b)       Dividends; Changes in Capital Stock. Declare or pay any dividends on
or make any other distributions (whether in cash, stock or property) in respect
of any of its capital stock, or split, combine or reclassify any of its capital
stock or issue or authorize the issuance of any other securities in respect of,
in lieu of or in substitution for shares of its capital stock, or repurchase or
otherwise acquire, directly or indirectly, any shares of its capital stock
except from former employees, directors and consultants in accordance with
agreements providing for the repurchase of shares in connection with any
termination of service to the Company;

 



25 

 

 

 





(c)       Material Contracts; Other Activities. Enter into any commitment or
agreement not in the ordinary course of business or any material Contract
(including any Contract that would have been a Material Contract if in existence
on the date hereof), or violate, amend or otherwise modify or waive any of the
terms of any of its material Contracts (including Material Contracts) or
otherwise engage in any activities or transactions that are outside the ordinary
course of its business and consistent with past practice;

 

(d)       Issuance of Securities. Issue, deliver or sell or authorize or propose
the issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of its capital stock or securities convertible into or exercisable or
exchangeable for, or subscriptions, rights, warrants or options to acquire, or
other agreements or commitments of any character obligating it to issue any such
shares or other convertible, exercisable or exchangeable securities, including
the grant of options pursuant to a stock option plan;

 

(e)       Intellectual Property. Transfer to any person or entity any rights to
the Company’s Intellectual Property, other than non-exclusive licenses to
customers in the ordinary course of business consistent with past practices;

 

(f)       Exclusive Rights. Enter into or amend any agreements pursuant to which
any other party is granted exclusive marketing or other exclusive rights of any
type or scope with respect to any of its products or technology;

 

(g)       Dispositions. Sell, lease, license or otherwise dispose of or encumber
any of its properties or assets;

 

(h)       Indebtedness. Incur any Debt or guarantee any Debt or issue or sell
any debt securities or guarantee any debt securities of others;

 

(i)       Leases. Enter into any lease with aggregate payment obligations in
excess of $10,000;

 

(j)       Payment of Obligations. Pay, discharge or satisfy in an amount in
excess of $5,000 in any one case or $25,000 in the aggregate, any claim,
Liability or obligation (absolute, accrued, asserted or unasserted, contingent
or otherwise) arising other than in the ordinary course of business, other than
the payment, discharge or satisfaction of Liabilities reflected or reserved
against in the Balance Sheet;

 

(k)       Capital Expenditures. Make any capital expenditures, capital additions
or capital improvements except in the ordinary course of business and consistent
with past practice;

 

(l)       Insurance. Materially reduce the amount of any insurance coverage
provided by existing insurance policies;

 

(m)       Termination or Waiver. Terminate or waive any right of substantial
value;

 

(n)       Employee Benefit Plans; New Hires; Pay Increases. Adopt or amend any
employee benefit or stock purchase or option plan, enter into any employment
Contract, or hire any new officer-level employee, pay any special bonus or
special remuneration to any employee or director (except payments made pursuant
to written agreements outstanding on the date hereof and that have been
delivered to Purchaser prior to the date hereof), or increase the salaries or
wage rates of any employee;

 

(o)       Severance Arrangements. Grant any severance or termination pay to any
director, officer or other employee;

 

(p)       Lawsuits. Commence a lawsuit other than (i) for the routine collection
of bills, or (ii) in such cases where it in good faith determines that failure
to commence suit would result in the material impairment of a valuable aspect of
its business, provided that it consults with Purchaser prior to the filing of
such a suit or (iii) for breach of this Agreement;

 



26 

 

 

(q)       Acquisitions. Acquire or agree to acquire by merging or consolidating
with, or by purchasing a substantial portion of the assets of, or by any other
manner, any business or any Person or division or business thereof, or otherwise
acquire or agree to acquire any assets which are material, individually or in
the aggregate, to the Company;

 

(r)       Taxes. Make or change any material election in respect of Taxes, adopt
or change any accounting method in respect of Taxes, file any material Tax
Return or any amendment to a material Tax Return, enter into any closing
agreement, settle any material claim or assessment in respect of Taxes, or
consent to any extension or waiver of the limitation period applicable to any
material claim or assessment in respect of Taxes;

 

(s)       Notices. Fail to give all material notices and other information
required to be given, if any, to the employees of the Company, any collective
bargaining unit representing any group of employees of the Company, and any
applicable government authority under the WARN Act, the National Labor Relations
Act, the Internal Revenue Code, the Consolidated Omnibus Budget Reconciliation
Act, and other applicable Law in connection with the transactions provided for
in this Agreement;

 

(t)       Revaluation. Revalue any of its assets, including without limitation
writing down the value of inventory or writing off notes or Receivables other
than in the ordinary course of business;

 

(u)       Obligations. Fail to pay or otherwise satisfy its material monetary
obligations as they become due, except such as are being contested in good
faith; or

 

(v)       Other. Take or agree in writing or otherwise to take, any of the
actions described in (a)-(u) above, or any action that would cause a material
breach of its representations or warranties contained in this Agreement or
prevent it from performing or cause it not to perform its covenants hereunder or
result in the failure of any closing condition hereunder.

 

6.2       Supplemental Information. None of the Sellers or the Company shall
take any action or fail to take any action which, from the date hereof through
the Closing, would cause or constitute a breach of any of the representations,
warranties, agreements or covenants of the Sellers or the Company set forth in
this Agreement or cause such representations, warranties, agreements or
covenants to be inaccurate at the Closing. From time to time prior to the
Closing, each party shall promptly (and in any event within 72 hours) disclose
in writing to the other Parties any matter (i) occurring after the date hereof,
or (ii) which such party becomes aware of after the date hereof, which, if
existing and known on the date hereof, would have been required to be disclosed
on the Schedule of Exceptions or which would render inaccurate any of the
representations and warranties set forth in Article III, Article IV or Article V
hereof (each such disclosure referred to herein as a “Supplement”). However, no
Supplement provided pursuant to clause (ii) of this Section 6.2 shall be deemed
to cure any prior existing breach of any representation, warranty or covenant in
this Agreement nor shall such Supplement be deemed to amend the Schedule of
Exceptions with respect to any prior breach without the written consent of
Purchaser; provided, however that Sellers shall be permitted to provide a
Supplement pursuant to clause (ii) of this Section 6.2 at any time up to two
weeks following the date of this Agreement which will be deemed to amend the
Schedule of Exceptions with respect to updates or additions which are approved
by prior written consent of Purchaser. A Supplement provided pursuant to clause
(i) of this Section 6.2 shall be deemed to amend the Schedule of Exceptions.

 

6.3       Reserved.

 

6.4       Confidentiality. From and for a period of twelve (12) months after the
Closing, no Seller shall divulge or convey to any Person (other than Purchaser
and its subsidiaries (including the Company), any Business Confidential
Information. In this regard, the Company and the Sellers acknowledge that the
Purchaser’s common stock is publicly traded and that any Business Confidential
Information obtained by the Company and the Sellers regarding Purchaser will be
considered to be material non-public information within the meaning of federal
and state securities Laws. Accordingly, the Company and the Sellers acknowledge
and agree not to engage in any transactions in Purchaser Common Stock in
violation of applicable Laws.

 



27 

 

 

6.5       Public Announcement. Except for public announcements or press releases
that are required by SEC disclosure laws concerning the proposed purchase and
sale transactions herein contemplated, no public announcement or press release
announcing such transactions will be made without the joint written consent of
Purchaser and the Sellers. Purchaser and the Sellers shall cooperate on the
form, content, timing and manner of any such announcement.

 

6.6       Access. The Company and the Sellers will permit representatives of
Purchaser from and after the date hereof up and through Closing to have full
access at all reasonable times during normal business hours to the books,
accounts, records, properties, operations, facilities, clients, customers,
creditors, suppliers and personnel pertaining to the Company or the Business,
and will furnish Purchaser with such financial and operating data concerning the
Company or the Business as Purchaser shall from time to time reasonably request.

 

6.7       Transition and Cooperation. From and after the Closing, the Sellers,
excluding G&D, shall promptly deliver to Purchaser all correspondence, papers,
documents and other items and materials received by either Seller or found to be
in the possession of either Seller which pertain to the Company or the Business.
Upon the reasonable request of the Purchaser, each of the Sellers hereto shall
use commercially reasonable efforts to do, execute, acknowledge and deliver all
such further acts, assurances, deeds, assignments, transfers, conveyances and
other instruments and papers as may be reasonably required or appropriate to
carry out the transactions contemplated by this Agreement, subject to applicable
Law.

 

6.8       No Claims. Each Seller hereby expressly acknowledges and agrees that
he/she/it has reviewed (and has had the opportunity to review with counsel) and
understands the Purchase Price, including each element of the Closing Payment
set forth in Section 2.3(a) and Schedule 2.3(a)(i) and the Earnout Payment set
forth in Section 2.3(b), and the indemnification obligations set forth in
Article IX. Effective as of the Closing, each Seller, by its execution and
delivery of this Agreement, hereby forever waives, releases and discharges (and
hereby agrees to cause each of its representatives to forever waive, release and
discharge) with prejudice the Company from any and all claims, rights (including
rights of indemnification, contribution and other similar rights, from whatever
source, whether under contract, applicable Law or otherwise), causes of action,
protests, suits, disputes, orders, obligations, debts, demands, proceedings,
contracts, agreements, promises, liabilities, controversies, costs, expenses,
fees (including attorneys’ fees), or damages of any kind, arising by any means
(including subrogation, assignment, reimbursement, operation of law or
otherwise), whether known or unknown, suspected or unsuspected, accrued or not
accrued, foreseen or unforeseen, or mature or unmature related or with respect
to, in connection with, or arising out of, directly or indirectly, the type,
form, value, or distribution of the consideration paid by Purchaser to the
Sellers or any indemnification obligations by the Sellers in favor of the
Purchaser, in relation to the transactions contemplated by this Agreement;
provided, however, this clause (b) shall not be construed as releasing any party
from its obligations otherwise expressly set forth in this Agreement or any
agreement delivered pursuant hereto. Each Seller hereby expressly waives any and
all provisions, rights and benefits conferred by §1542 of the California Civil
Code (or any similar, comparable or equivalent provision or law) which section
provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

6.9        Tax Cooperation. After the Closing, the Sellers shall cooperate fully
with Purchaser and the Company in the preparation of all Tax Returns and shall
provide to Purchaser and the Company any records and other information
reasonably requested by such Persons in connection therewith. The Sellers shall
cooperate fully with Purchaser and the Company in connection with any Tax
investigation, audit or other proceeding. After the Closing, Purchaser and the
Company shall cooperate with each Seller in the preparation of any Tax Return of
a respective Seller and shall provide to such Seller any records and other
information reasonably requested by such Seller in connection therewith. The
Purchaser and the Company shall cooperate fully with each Seller in connection
with any Tax investigation, audit or other proceeding.

 



28 

 

 

6.10       Reorganization Treatment. Purchaser, the Surviving Entity, the
Company, and the Sellers and each of their respective Affiliates will (i) use
all reasonable best efforts to cause the Merger to constitute a reorganization
under Section 368(a) of the Code, and (ii) not take any action or fail to take
any action that could reasonably be expected to prevent or impede the Merger
from qualifying as a reorganization within the meaning of Section 368(a) of the
Code. Purchaser, the Surviving Entity, the Company and the Sellers shall file
all Tax Returns consistent with the Merger qualifying as a reorganization under
Section 368(a), unless otherwise required by law.

 

6.11       Payment of Debt and Company Unpaid Transaction Expenses. (a)
Purchaser shall pay to the holders of the outstanding balance of Debt listed on
Schedule 6.11(a) in 18 consecutive monthly installments commencing 30 days after
the Closing; (b) all the Company Unpaid Transaction Expenses which the Company
and/or the Sellers are obligated to pay at or substantially contemporaneous with
the Closing as set forth on Schedule 6.11(b), a cash amount in 12 consecutive
monthly installments commencing 30 days after the Closing; (c) the amount owed
to the broker listed on Schedule 6.11(c) payable as follows: $100,000 in cash
payable over the next six (6) months commencing with the first payment five (5)
days after the Effective Time and the issuance of 375,554 shares of restricted
common stock of the Purchaser (such payment of Debt and Company Unpaid
Transaction Expenses, collectively, the “Debt Payment”).

 

6.12       Payment of Legal Fees. Within sixty (60) days of the Effective Time,
the Company and/or Purchaser shall pay to Wilmer Cutler Pickering Hale and Dorr
LLP (“WilmerHale”) the invoices which are outstanding as of the date hereof in
the aggregate amount of $91,245.33 (the “Legal Fees”). For the avoidance of
doubt, such obligation of the Company and Purchaser to pay the Legal Fees shall
be joint and several.

 

6.13       Payment of Promissory Notes. Michael Orlando has issued promissory
notes to the Company as listed on Schedule 6.13. Orlando’s notes will be paid in
equal quarterly payments (“Note Payments”) payable on October 1, January 1,
April 1 and July 1 of each year for a period of four (4) years. The initial
payment will be a double payment due on January 1, 2018 (comprised of the
January 1, 2018 payment and the deferred October 1, 2017 payment) on which date
Orlando will receive two (2) quarterly payments. All Note Payments after the
initial payment will be single payments payable.

 

6.14       Third-Party Beneficiary. Purchaser, Merger Sub and the Company hereby
expressly acknowledge that WilmerHale is a third-party beneficiary under this
Agreement and that it is the intention of each of Purchaser, Merger Sub and the
Company to confer third-party beneficiary rights upon WilmerHale in relation to,
and to allow WilmerHale to rely upon, the terms of Sections 6.11 and 6.12.

 

ARTICLE VII

 

POST CLOSING OPERATIONS

 

7.1         Reserved.

 

ARTICLE VIII

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser under Article II of this Agreement are subject to
the satisfaction of the following conditions precedent on or before the Closing,
unless waived in writing by Purchaser in its sole discretion:

 

8.1       Warranties True. The representations and warranties of the Company and
the Sellers contained herein shall have been true and correct in all respects on
and as of the date of this Agreement; and, the representations and warranties of
the Company and the Sellers contained herein shall be true and correct in all
material respects on and as of the Closing (except in the case of any
representation or warranty which itself is qualified by materiality or Material
Adverse Effect or Material Adverse Change, which representation and warranty
must be true and correct in all respects).

 



29 

 

 

8.2       Compliance with Covenants. The Company and Sellers shall have
performed and complied in all material respects with all of their respective
covenants, obligations and agreements contained in this Agreement to be
performed by them on or prior to the Closing Date.

 

8.3       Consents; Approvals. Purchaser shall have received written evidence to
the satisfaction of Purchaser that all consents and approvals of any
Governmental Authorities or any other Persons required, if any, for the Sellers’
consummation of the transactions contemplated hereby and the ownership of the
Company and operation of the Business by Purchaser resulting therefrom have been
obtained by the Sellers and/or the Company.

 

8.4       No Action. No Order of any court or Governmental Authority shall have
been entered that enjoins, restrains or prohibits this Agreement or the
consummation of the transactions contemplated by this Agreement. No governmental
action shall be pending or threatened that seeks to enjoin, restrain, prohibit
or obtain damages with respect to this Agreement or the complete consummation of
the transactions contemplated by this Agreement. No governmental investigation
shall be pending or threatened that might result in any such Order, suit, action
or proceeding.

 

8.5       Closing Deliveries. Purchaser shall have received, in form and
substance reasonably satisfactory to Purchaser, such agreements, documents,
instruments and certificates as shall be reasonably requested by Purchaser to
consummate the transactions contemplated hereby to and convey to Purchaser all
of the Shares as contemplated herein, including the following duly executed
instruments:

 

(a)       all consents listed in Section 3.3 of the Schedule of Exceptions;

 

(b)       a good standing certificate for the Company, dated within five (5)
days of the Closing Date, from the State of Delaware and each other State where
the Company is or is required to be qualified to do business;

 

(c)       stock certificates relating to the Shares duly endorsed for transfer
to Purchaser or accompanying duly executed and delivered stock powers effecting
the same;

 

(d)       a certificate of the Company’s Secretary’s certifying as to
resolutions adopted by the Company’s Board of Directors approving the
transactions described herein; and

 

(e)       a Release duly executed and delivered by each Seller;

  

8.6       Participation in the Closing. Each Seller shall have proceeded with
the Closing such that at the Closing, Purchaser shall own all of the outstanding
shares of capital stock of the Company.

 

8.7       No Bankruptcy; Material Adverse Effect. The Company shall not have
entered, or have entered against it, an Order of relief under the Bankruptcy
Code, and there shall not have occurred any Material Adverse Effect or Material
Adverse Change.

 

8.8       Resignation. Each director of the Company shall have resigned as a
director effective immediately prior to the Closing.

 



30 

 

 

ARTICLE IX

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

 

The obligations of the Company under Article II of this Agreement are subject to
the satisfaction of the following conditions precedent on or before the Closing,
unless waived by the Company:

 

9.1       Warranties True. The representations and warranties of Purchaser
contained herein shall have been true and correct in all respects on and as of
the date of this Agreement; and, the representations and warranties of Purchaser
contained herein shall be true and correct in all material respects on and as of
the Closing (except in the case of any representation or warranty which itself
is qualified by materiality or material adverse effect or material adverse
change, which representation and warranty must be true and correct in all
respects).

 

9.2       Compliance with Covenants. Purchaser shall have performed and complied
in all material respects with all of its covenants, obligations and agreements
contained in this Agreement to be performed by it on or prior to the Closing
Date.

 

9.3       No Action. No Order of any court or Governmental Authority shall have
been entered that enjoins, restrains or prohibits this Agreement or the
consummation of the transactions contemplated by this Agreement. No governmental
action shall be pending or threatened that seeks to enjoin, restrain, prohibit
or obtain damages with respect to this Agreement or the complete consummation of
the transactions contemplated by this Agreement. No governmental investigation
shall be pending or threatened that might result in any such Order, suit, action
or proceeding.

 

9.4       Closing Deliveries. The Company shall have received the following duly
executed instruments:

 

(a)       a good standing certificate for Purchaser, dated within five (5) days
of the Closing Date, from the State of Delaware and each other State where
Purchaser is or is required to be qualified to do business;

 

(b)       a certificate of Purchaser’s Secretary certifying as to resolutions
adopted by the Board of Directors of Purchaser approving the transactions
described herein;

  

9.5       No Bankruptcy. Purchaser shall not have entered, or have entered
against it, an Order of relief under the Bankruptcy Code.

 

9.6       Purchaser Common Stock Issuances. Purchaser shall have issued to each
of Orlando, G&D and the Other Holders an aggregate number of shares of Purchaser
Common Stock equal to 19.96% (rounded to the nearest whole share of Purchaser
Common Stock).

 

9.7       Purchaser Series C Preferred Stock Issuance. Purchaser shall have
issued to G&D 2,000 shares of Series C Preferred Stock.

 

9.8       Employment Agreements. Purchaser and each of the employees set forth
on Schedule 9.8 shall have executed and delivered valid and binding employment
agreements which shall be in full force and effect concurrently with the
execution and delivery of this Agreement.

 



31 

 

 

ARTICLE X

 

TERMINATION

 

10.1        Termination. This Agreement may be terminated at any time on or
prior to the Closing:

 

(a)       By the written consent of each of the Company and Purchaser;

 

(b)       By Purchaser by written notice to the Company if any event occurs or
condition exists that would render impossible the satisfaction of one or more
conditions to the obligations of Purchaser to consummate the transactions
contemplated by this Agreement as set forth in Article VIII and that, if capable
of cure, has not been cured within ten (10) Business Days of receipt by the
Company of notice thereof from Purchaser;

 

(c)       By the Company by written notice to Purchaser if any event occurs or
condition exists that would render impossible the satisfaction of one or more
conditions to the obligation of the Company to consummate the transactions
contemplated by this Agreement as set forth in Article IX and that, if capable
of cure, has not been cured within ten (10) Business Days of receipt by
Purchaser of notice thereof from the Company;

 

(d)       By Purchaser by written notice to the Company if there has been a
material misrepresentation or other material breach by any Seller or the Company
of the representations, warranties or covenants of any Seller or the Company set
forth herein that, if capable of cure, has not been cured within ten (10)
Business Days of receipt by the Company of notice thereof from Purchaser; or by
the Company if there has been a material misrepresentation or other material
breach by Purchaser of the representations, warranties and covenants of
Purchaser set forth herein that, if capable of cure, has not been cured within
ten (10) Business Days of receipt by Purchaser of notice thereof from the
Company;

 

(e)       By written notice of the Company or Purchaser, to the other parties,
if any court of competent jurisdiction or other Governmental Authority shall
have issued an Order or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated
hereby and such Order, ruling or other action shall have become final and
nonappealable; or

 

(f)       By written notice of Purchaser, on the one hand, or the Company, on
the other hand, to the other parties hereto, if the Closing has not occurred on
or before May 31, 2017 (the “Termination Date”), provided, that the right to
terminate under this Agreement under this Section 10.1(f) shall not be available
to a party if the failure of such party to fulfill or breach by such party of
any if its obligations under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before such date. Any extension of
the Closing Date shall require the mutual written consent of the Company and
Purchaser.

 

10.2        Effect of Termination. In the event of termination of this Agreement
as provided in Section 10.1, this Agreement shall forthwith become void and
there shall be no Liability or obligation on the part of any party hereto or
their respective officers, directors, stockholders or Affiliates, except to the
extent that such termination results from a breach by a party hereto of any of
its representations, warranties or covenants contained herein; provided that,
the provisions of this Article X and Article XII shall remain in full force and
effect and survive any termination of this Agreement, as well as Section 3 and
Schedule 3 of that certain Letter of Intent dated as of March 26, 2017, which is
attached hereto as Exhibit 10.2.

 

 

ARTICLE XI

 

INDEMNIFICATION

 

11.1        Survival. The representations and warranties of the Company and the
Sellers in this Agreement shall survive the Closing until a date that is
eighteen (18) months from the Closing Date, provided, however, that (a) such
time limitation shall not apply to the representations and warranties set forth
in Sections 3.2, 4.1 and 4.3 (the “Fundamental Representations”) (such
representations and warranties to survive until the date that is sixty (60) days
following the expiration of the applicable statute of limitations) and (b)
[reserved]. After the end of the relevant survival period specified above, the
applicable Sellers’ obligations under this Article XI with respect to such
representations and warranties shall expire, terminate and shall be of no
further force and effect unless a claim for indemnification is made hereunder
prior to the expiration of the relevant survival period in which case such claim
shall continue in effect until final resolution of such claim. Notwithstanding
anything in this Agreement to the contrary, the covenants and agreements of the
Sellers and the Company (but not representations and warranties) under this
Agreement shall survive until the date that is sixty (60) days following the
expiration of the applicable statute of limitations.

 



32 

 

 

11.2        Indemnification. Subject to the limitations and conditions for
indemnification contained in Sections 11.1, 11.3 and 11.7, the Sellers,
excluding G&D, (each, an “Indemnitor”), shall severally (based on their Pro Rata
Share) and not jointly, indemnify, defend and hold harmless Purchaser and its
Affiliates, and each of their officers, directors, employees and agents, and
their heirs and successors (each, an “Indemnitee”), against Losses, up to an
amount equal to seventy-seven percent (77%) of such Losses with respect to any
individual claim or aggregation of claims, relating to or arising out of:

 

(a)       any breach of any representation or warranty made by the Company or
any Seller in this Agreement in Article III;

 

(b)       any breach of any representation or warranty made by any Seller in
Article IV;

 

(c)       any breach of any covenant of the Company or any Seller in this
Agreement; and

 

(d)       any Pre-Closing Taxes.

 

11.3        Limitations. Notwithstanding anything to the contrary in this
Agreement:

 

(a)       no claim may be made by any Indemnitee(s) for indemnification pursuant
to Section 11.2(a) unless and until the aggregate amount of Losses for which the
Indemnitee(s) seeks to be indemnified pursuant to Section 11.2(a) exceeds
$50,000 (the “Threshold Amount”), at which time the Indemnitee(s) shall be
entitled to indemnification for all such Losses (including all Losses included
within the Threshold Amount); provided, that the Sellers shall not have any
liability relating to an individual claim (or a series of related or similar
claims) resulting in Losses in the amount of $5,000 or less (a “De Minimis
Claim”), regardless of whether or not aggregate Losses as of the time of such
claim have exceeded the Threshold Amount.

 

(b)       except for any claim based on fraud or intentional misrepresentation,
the maximum aggregate indemnification obligation of each Seller for money
damages pursuant to Section 11.2(a), other than with respect to a claim for
indemnification arising from any breach or inaccuracy of any Fundamental
Representations, shall be limited to such Seller’s Pro Rata Share of the Total
Consideration;

 

(c)       notwithstanding anything in this Agreement to the contrary, except for
any claim based on fraud or intentional misrepresentation, the maximum aggregate
indemnification obligation of each Seller for money damages pursuant to Article
XI shall be limited in the aggregate to the consideration actually received by
such Seller pursuant to this Agreement; and

 

(d)       no Seller shall be liable or have any indemnification obligation for
the breach of any representations or warranty made by any other Seller in
Article IV of this Agreement, the breach of any covenant of any other Seller in
this Agreement or for the actions or inaction of any other Seller in connection
with this Agreement.

 

(e)       for the avoidance of doubt, each Indemnitor shall only be responsible
(based on their Pro Rata Share) for an amount up to seventy-seven percent (77%)
of their Pro Rata Share of Losses with respect to any claim or claims for
indemnification by Indemnitee pursuant to this Article XI.

  



33 

 

 

11.4        Procedures for Making Claims. If and when an Indemnitee desires to
assert a claim for Losses against any Indemnitor, the Indemnitee shall deliver
to the Indemnitor a certificate signed by such Indemnitee (if the Indemnitee is
an entity, the certificate shall be signed by its chief executive officer) (a
“Notice of Claim”), which Notice of Claim shall: (i) state that the Indemnitee
has paid or accrued (or intends or expects to pay or accrue) Losses to which it
is entitled to indemnification pursuant to this Article XI and the amount
thereof (to the extent then known); and (ii) specifying to the extent possible
(A) the individual items of Losses in the certificate, (B) the date each such
item was or is expected to be paid or accrued, to the extent known, and (C) the
basis upon which Losses are claimed (including the specific clause of this
Agreement pursuant to which such indemnification is being sought. Such Notice of
Claim shall be delivered prior to the expiration of any applicable survival
period as set forth in Section 11.1. If the Indemnitor shall object to such
Notice of Claim, the Indemnitor shall deliver written notice of objection (the
“Notice of Objection”) to the Indemnitee within fifteen (15) Business Days after
receipt of the Notice of Claim. The Notice of Objection shall set forth the
grounds upon which the objection is based and state whether the Indemnitor
objects to all or only a portion of the matter described in the Notice of Claim.
The Losses set forth in the Notice of Claim shall be payable to the Indemnitee
within twenty (20) Business Days of the expiration of such fifteen (15) Business
Day period without the necessity of further action to the extent the Indemnitor
has not delivered a Notice of Objection. If the Indemnitor shall timely deliver
a Notice of Objection, the Indemnitor and the Indemnitee shall attempt in good
faith to agree upon the rights of such Persons with respect to the claim in the
Notice of Claim. If an agreement on the amount of Losses is reached, then the
Losses set forth in the Notice of Claim shall be payable to the Indemnitee
within fifteen (15) Business Days of the date of such agreement. If the parties
are unable to reach an agreement within fifteen (15) Business Days, either the
Indemnitor or the Indemnitee may demand arbitration of the matter (such
arbitration to be conducted by JAMS in New York City) (unless the matter is at
issue in a pending third party claim, in which case arbitration shall not be
commenced until such amount is ascertained or both persons agree to
arbitration), and the matter shall be settled by arbitration conducted by one
arbitrator mutually agreeable to the Indemnitor and the Indemnitee. In the event
that within ten (10) days after submission of any dispute to arbitration, the
Indemnitor and the Indemnitee cannot mutually agree on one arbitrator, the
Indemnitor and the Indemnitee shall each select one arbitrator and the two
arbitrators so selected shall select a third arbitrator. The arbitrator(s) shall
set a limited time period and establish procedures designed to reduce the cost
and time for discovery. The decision of the arbitrator or a majority of the
arbitrators, as the case may be, as to the validity and amount of any claim for
indemnification for Losses (a “Resolved Amount”) shall be binding and conclusive
upon the Indemnitor and the Indemnitee. Such decision shall be delivered in
writing and shall be supported by written findings of fact and conclusions which
shall set forth the award, judgment, decree or order awarded by the
arbitrator(s). Judgment upon any award rendered by the arbitrator(s) may be
entered in any court having jurisdiction.

 

11.5       Defense Procedure for Third Party Claims. If any claim, demand or
Liability that could constitute indemnifiable Losses hereunder is asserted by
any third party against any Indemnitee, the Indemnitee shall promptly provide
the Indemnitor with a Notice of Claim with respect to such third-party claim.
The Indemnitor shall, upon the written request of the Indemnitee, have the right
to defend any actions or proceedings brought against the Indemnitee in respect
of matters embraced by the indemnity provided under this Article XI, but the
Indemnitee shall have the right to conduct and control the defense, compromise
or settlement of any such claim, demand or Liability if the Indemnitee chooses
to do so, on behalf of and for the account and risk of the Indemnitor who shall
be bound by the result so obtained to the extent provided herein; provided, that
Indemnitee may not compromise or settle such claim without the prior written
consent of Indemnitor; provided, further, that if the Indemnitor is not allowed
to control the defense, they may provide advice or participate in the defense of
any third party claim through counsel of its choosing, but the fees and expenses
of such counsel shall be at the expense of the Indemnitor. If, after a request
to defend any action or proceeding, the Indemnitor neglects to defend the
Indemnitee, a recovery against the latter suffered by it in good faith, is
conclusive in its favor against the Indemnitor, provided, however, that, if the
Indemnitor did not receive reasonable notice of the action or proceeding against
the Indemnitee, or is not allowed to control the defense, judgment against the
Indemnitee is only presumptive evidence against the Indemnitor that any
resulting Losses constitute an indemnifiable claim under this Article XI. The
parties shall cooperate in the defense of all third party claims that may give
rise to indemnifiable claims hereunder. In connection with the defense of any
claim, each party shall make available to the party controlling such defense,
any books, records or other documents within its control that are reasonably
requested in the course of such defense. Except with the consent of the
Indemnitor (which consent shall not be unreasonably withheld or delayed), no
settlement of any such claim with any third party claimant shall be
determinative of the amount of Losses relating to such matter, but shall only be
presumptive evidence of the amount of Losses constituting such indemnifiable
claim. In the event that the Indemnitor has consented to any such settlement,
the Indemnitor shall have no power or authority to object under any provision of
this Article XI to the existence and amount of any claim by the Indemnitee with
respect to such settlement. Indemnification payments with respect to third party
claims shall be paid by the Indemnitor upon (i) the entry of a judgment against
the Indemnitee and the expiration of any applicable appeal period; (ii) the
entry of an unappealable judgment or final appellate decision against the
Indemnitee; or (iii) a settlement of such claim, in each case subject to the
dispute resolution provisions of Section 11.4.

 



34 

 

 

11.6       Right of Setoff. If there is determined to be any indemnifiable
Losses (whether by agreement, failure to object or decision of arbitrator(s))
(“Determined Losses”) payable to an Indemnitee or if there is otherwise
determined to be any amount owing to any Seller under this Agreement, Purchaser
shall be entitled to retain as an offset, without any further action by any
Indemnitor or Purchaser, if and as applicable, a portion (up to all) of any
Earnout Payment equal to such Determined Losses and in satisfaction thereof to
the extent of such offset, and such offset shall be deemed to occur
automatically such as to reduce, as applicable, the applicable payments
otherwise payable by Purchaser. In addition, if a Indemnitee has made a claim
for Losses that has not yet been resolved (including in connection with a third
party claim), Purchaser shall be entitled to hold back from any payments that
would otherwise be due as part of the Earnout Payment the full amount of such
claim until resolution and determination thereof.

 

11.7        Exclusive Remedy.

 

(a)       In the event the Closing occurs, subject to Section 12.11, the sole
and exclusive remedy of Purchaser or any other Indemnitee for Losses for any
breach or inaccuracy of any representation or warranty or for any breach of any
covenant or obligation by the Company or any of the Sellers shall be
indemnification pursuant to this Article XI; provided, however, this exclusive
remedy does not preclude (i) a party from bringing an action for specific
performance or other equitable remedy to require a party to perform its
obligations under this Agreement or any of the Transaction Agreements or (ii) a
party from pursuing remedies under applicable Law for fraud or intentional
misrepresentation, provided that the maximum indemnification obligation of any
Seller for fraud of another party shall be limited to the total consideration
received by such Seller pursuant to this Agreement.

 

11.8       Treatment of Indemnity Payments. Any payments made pursuant to this
Article XI shall be treated as an adjustment to the Total Consideration for all
income Tax purposes and none of the parties shall take a contrary position with
respect to any Tax Return, audit or other proceeding.

 

11.9       Insurance Proceeds. Any amount of Losses payable hereunder will be
reduced (including retroactively) by any insurance proceeds actually recovered
by or on behalf of the Indemnitee in relation to such Losses. If an Indemnitee
will have received, any amount as a result of a claim for Losses hereunder (an
“Indemnification Payment”), and an Indemnitee subsequently recovers insurance
proceeds in respect of such Losses, then such Indemnitee will promptly pay to
the Indemnitor the amount of such insurance proceeds in respect of such Losses,
or, if less the amount of the Indemnification Payment. The Indemnitee shall use
commercially reasonable efforts to seek recovery under its applicable third
party insurance policies, provided, that nothing in this sentence shall obligate
an Indemnitee to seek recovery of insurance proceeds prior to pursuing
indemnification pursuant to this Article XI. If an Indemnitee receives any
insurance proceeds after having recovered amounts in respect of the related
Losses from an Indemnitor, it shall promptly pay such recovered amounts to the
Indemnitor (net of the amount of any collection costs or retrospective premium
adjustments). Notwithstanding anything in this Agreement to the contrary, in no
event shall the Indemnitee be obligated to institute any action against any
third party to seek recovery of indemnifiable damages.

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1       Expenses. Except as otherwise expressly provided in this Agreement,
each party hereto shall bear its own expenses with respect to the transactions
contemplated hereby.

 

12.2       Amendment. This Agreement may be amended, modified or supplemented
only by written agreement of Purchaser, the Company and the Sellers.

 



35 

 

 

12.3       Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (a) when received if given in person or by personal-delivery,
(b) on the date of transmission if sent by facsimile or other electronic
transmission including email with electronic confirmation of successful
transmission and if sent on a Business Day prior to 5:00 p.m. at the place of
receipt, and if not sent during such time, on the next succeeding Business Day,
(c) three (3) Business Days after being deposited in the U.S. mail, certified or
registered mail, postage prepaid, or (d) on the date of scheduled delivery if
delivered by nationally recognized express mail or courier service:

 

If to Purchaser, addressed as follows:

 

Nxt-ID, Inc.

Attn:  Gino Pereira, CEO

285 North Drive – Suite D

Melbourne, FL 32934

Email: gino@nxt-id.com

 

with a copy to (which shall not constitute notice):

 

Robinson Brog

875 3rd Avenue

9th Floor

New York, NY 10022

Attn.: David E. Danovitch, Esq.

Email:  ded@robinsonbrog.com

 

If to Michael Orlando, addressed as follows:

 

Michael Orlando

9000 Crow Canyon Road

Suite S292

Danville, CA 94506

Email: michael@fit-pay.com

 

If to G&D, addressed as follows:

 

Giesecke & Devrient Mobile Security America, Inc.

45925 Horseshoe Drive

Dulles, VA 20166

Email:

 

with a copy to (which shall not constitute notice):

 

Womble Carlyle Sandridge & Rice LLP

8065 Leesburg Pike, 4th Floor

Tysons Corner, VA 22182-2738

Attn: John Gambaccini, Esq.

Email: jgambaccini@wcrs.com

 

Other Holders to the Shareholder Representative, addressed as follows:

 

Michael Orlando

9000 Crow Canyon Road

Suite S292

Danville, CA 94506

Email: michael@fit-pay.com

 



36 

 

 

If to the Company, addressed as follows:

 

Fit Pay, Inc.

Attn: Chief Executive Officer

9000 Crow Canyon Road

Suite S292

Danville, CA 94506

 

with a copy to (which shall not constitute notice):

 

Wilmer Cutler Pickering Hale and Dorr LLP

650 Page Mill Road

Palo Alto, CA 94304

Attn: Glenn Luinenburg, Esq.

Email: Glenn.Luinenburg@wilmerhale.com

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

12.4       Waivers. The failure of a party to require performance of any
provision shall not affect its right at a later time to enforce the same. No
waiver by a party of any condition or of any breach of any term, covenant,
representation or warranty contained in this Agreement shall be effective unless
in writing.

 

12.5       Counterparts; Facsimile or Electronic Signature. This Agreement may
be executed in counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. A signature of a
party transmitted by facsimile or electronic mail shall constitute an original
for all purposes.

 

12.6       Interpretation. The headings preceding the text of Articles and
Sections included in this Agreement and the headings to exhibits, schedules or
annexes to this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given effect in interpreting this Agreement.

 

12.7       Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York without
giving effect to the principles of conflicts of law thereof.

 

12.8       No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and no provision of this Agreement shall be deemed
to confer rights upon any other Person, other than as expressly set forth in
Section 6.4, Section 6.5 and Article XI.

 

12.9       Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

12.10       Remedies Cumulative. The remedies provided in this Agreement shall
be cumulative and shall not preclude the assertion or exercise of any other
rights or remedies available by law, in equity or otherwise, except as limited
in Section 11.7(e).

 

12.11       Jurisdiction, Service of Process. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent or to address breaches or threatened
breaches of this Agreement, without the necessity of proving actual damages or
posting bond, and to enforce specifically the terms and provisions of this
Agreement in any Federal Court located in the Southern District of New York or
any New York State Court, this being in addition to any other remedy to which
they are entitled at law or in equity pursuant to, and as limited by, the terms
of this Agreement. In addition, except to the extent an alternative dispute
resolution mechanism is expressly provided for herein, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction in the Federal
District Court of the Southern District of New York in the event any dispute
arises out of this Agreement or any transaction contemplated hereby, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it will not
bring any action relating to this Agreement or any transaction contemplated
hereby in any court other than the Federal District Court for the Southern
District of New York or any New York State Court, and (d) waives any right to
trial by jury with respect to any action related to or arising out of this
Agreement or any transaction contemplated hereby. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY MATTER
ARISING OUT OF THIS AGREEMENT.

 



37 

 

 

12.12       Attorney Fees and Costs. Except as otherwise expressly set forth
herein, the prevailing party in any litigation, arbitration proceeding or other
action shall be awarded all of its or their costs and expenses including, but
not limited to, reasonable attorney fees against the non-prevailing party. This
provision shall apply to such expenses incurred at the trial and all appellate
levels, without respect to who is the initiating party and shall apply to an
action for declaratory relief if the party instituting it asserts specific
contentions concerning this Agreement which is ruled upon by the court or
arbitration. Such reasonable attorney’s fees shall include, but not be limited
to, fees for attorneys, paralegals, legal assistants and expenses incurred in
any and all judicial, bankruptcy, reorganization, administrative receivership,
or other proceedings affecting creditors' rights and involving a claim under
this Agreement, even if such proceedings arise before or after entry of a final
judgment

 

12.13       Waivers of Inducement. The parties hereto waive any right to assert
or claim that they were induced to enter into this Agreement by any
representation, promise, statement, or warranty made by any party or any party’s
agent which is not expressly set forth in this Agreement in writing.

 

12.14       Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Neither the Company nor any Seller may assign, delegate or otherwise
transfer such party’s rights or obligations hereunder, including by operation of
law, without the prior written consent of Purchaser. In the event of any
permitted assignment, the assignor shall be responsible for all obligations of
the assignee and shall be bound in all respects by the provisions hereof.

 

12.15       Use of Certain Terms. As used in this Agreement, the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular paragraph, subparagraph or other
subdivision. The use of the term “including” shall be deemed to be followed by
“without limitation”.

 

12.16       Entire Understanding. This Agreement and the Transaction Documents
sets forth the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understandings among
the parties. The parties expressly agree that the Binding Letter of Intent dated
March 26, 2017 among the parties has, upon the execution of this Agreement, been
and is terminated and of no further force and effect.

 

{Signature page to follow}

 

38 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  NXT-ID, INC.         By:     Name:  Gino M. Pereira   Title:

Chief Executive Officer

 

  Fit Merger Sub, Inc.         By:     Name:  Gino M. Pereira   Title:

Chief Executive Officer

 



39 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  FIT PAY, INC.         By:     Name:  Michael Orlando   Title: Chief Executive
Officer

 

40 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  Michael Orlando            

  

41 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  GIESECKE & DEVRIENT MOBILE SECURITY AMERICA, INC.         By:              
Name:     Title:  

  

42 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  TIMOTHY SHANAHAN AND NANCY SHANAHAN, JOINT TENANTS WITH RIGHT OF SURVIVORSHIP
        By:             Name:     Title:  

 

43 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

Shareholder Representative:

          Michael Orlando

 

44 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  Michael Orlando               Scott Stevelinck               Michael Walsh    
          Laura Marion               Chris Orlando               Brad Snyder    
          Benjamin Walford               Steven Kurtz               Brendan
Walsh               J. Michael Bradley               Other Holders        

 

 

 45



 

 